EXHIBIT 10.1


SIXTH AMENDED AND RESTATED LOAN AGREEMENT
BETWEEN
U.S. BANK NATIONAL ASSOCIATION
Sole Bookrunner, Left Lead Arranger, and Administrative Agent
FIFTH THIRD BANK
Joint Lead Arranger and Co-Syndication Agent
FARM CREDIT BANK OF TEXAS
Joint Lead Arranger and Co-Syndication Agent
BANK OF THE WEST
Co-Documentation Agent
BRANCH BANKING AND TRUST COMPANY
Co-Documentation Agent
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
Co-Documentation Agent
AND
THE ANDERSONS, INC.
$800,000,000 Line of Credit
Dated as of April 13, 2017







--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
DEFINITIONS
1
 
 
 
 
 
1.1
GENERAL DEFINITIONS
1
 
1.2
INDEX TO OTHER DEFINITIONS
20
 
1.3
ACCOUNTING TERMS
21
 
1.4
OTHERS DEFINED IN NEW YORK UNIFORM COMMERCIAL CODE
22
 
 
 
 
2.
LOANS, LETTERS OF CREDIT AND FEES
22
 
 
 
 
 
2.1
LOANS AND LETTERS OF CREDIT
22
 
 
2.1.1 SWING LINE
22
 
 
2.1.2 LINE OF CREDIT
23
 
 
2.1.3  INTENTIONALLY OMITTED
23
 
 
2.1.4  LETTERS OF CREDIT
23
 
 
2.1.5 FUNDS TRANSFERS
26
 
2.2
PAYMENT OF PRINCIPAL AND INTEREST; DEFAULT RATE
28
 
2.3
PREPAYMENTS; TERMINATION OF THE COMMITMENTS
29
 
2.4
PURPOSE
31
 
2.5
LOAN AND LETTER OF CREDIT FEES
31
 
2.6
BORROWER’S LOAN ACCOUNT
32
 
2.7
STATEMENTS
32
 
2.8
TERMINATION OF AGREEMENT
33
 
 
 
 
3.
INTENTIONALLY OMITTED
33
 
 
 
 
4.
CONDITIONS TO ADVANCES
33
 
 
 
 
 
4.1
COMPLIANCE
33
 
4.2
DOCUMENTATION
34
 
4.3
ACQUISITION AMOUNTS
34
 
 
 
 
5.
GUARANTIES
34
 
 
 
 
6.
REPRESENTATIONS AND WARRANTIES
34
 
 
 
 
 
6.1
LITIGATION AND PROCEEDINGS
34
 
6.2
OTHER AGREEMENTS
34
 
6.3
LICENSES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES
35
 
6.4
ENCUMBRANCES
35



i

--------------------------------------------------------------------------------




 
6.5
LOCATION OF ASSETS; CHIEF EXECUTIVE OFFICE
35
 
6.6
TAX LIABILITIES
35
 
6.7
INDEBTEDNESS
35
 
6.8
AFFILIATES
35
 
6.9
ENVIRONMENTAL MATTERS
36
 
6.10
EXISTENCE
36
 
6.11
AUTHORITY
36
 
6.12
BINDING EFFECT
37
 
6.13
CORRECTNESS OF FINANCIAL STATEMENTS
37
 
6.14
EMPLOYEE CONTROVERSIES
37
 
6.15
COMPLIANCE WITH LAWS AND REGULATIONS
37
 
6.16
ACCOUNT WARRANTIES
37
 
6.17
INVENTORY WARRANTIES
37
 
6.18
SOLVENCY
37
 
6.19
ERISA
38
 
6.20
MARGIN SECURITY
38
 
6.21
INVESTMENT COMPANY ACT NOT APPLICABLE
38
 
6.22
FULL DISCLOSURE
38
 
6.23
INTELLECTUAL PROPERTY
38
 
6.24
SURVIVAL OF WARRANTIES
39
 
6.25
NO MATERIAL ADVERSE EFFECT; NO DEFAULT OR MATURED DEFAULT
39
 
6.26
ANTI-CORRUPTION LAWS; SANCTIONS
39
 
6.27
EEA FINANCIAL INSTITUTION
39
 
 
 
 
7.
AFFIRMATIVE COVENANTS
39
 
 
 
 
 
7.1
FINANCIAL AND OTHER INFORMATION
39
 
7.2
CONDUCT OF BUSINESS
41
 
7.3
INSURANCE
41
 
7.4
FINANCIAL COVENANTS AND RATIOS
41
 
7.5
BENEFIT PLANS
41
 
7.6
NOTICE OF SUIT, ADVERSE CHANGE IN BUSINESS OR DEFAULT
42
 
7.7
USE OF PROCEEDS
42
 
7.8
BOOKS AND RECORDS
42
 
7.9
SANCTIONS; ANTI-MONEY LAUNDERING COMPLIANCE
42
 
 
 
 
8.
NEGATIVE COVENANTS
42
 
 
 
 
 
8.1
ENCUMBRANCES
43
 
8.2
CONSOLIDATIONS, MERGERS OR ACQUISITIONS
43
 
8.3
SECURED INDEBTEDNESS
43
 
8.4
GUARANTEES AND OTHER CONTINGENT OBLIGATIONS
43




-ii-

--------------------------------------------------------------------------------




 
8.5
DISPOSITION OF PROPERTY
44
 
8.6
DISTRIBUTIONS IN RESPECT OF EQUITY
44
 
8.7
LOANS TO AND TRANSACTIONS WITH AFFILIATES
45
 
8.8
DEPOSITS, INVESTMENTS, ADVANCES OR LOANS
45
 
8.9
USE OF PROCEEDS
45
 
 
 
 
9.
DEFAULT AND RIGHTS AND REMEDIES; THE AGENT
46
 
 
 
 
 
9.1
LIABILITIES
46
 
9.2
RIGHTS AND REMEDIES; WAIVER OF RIGHTS UNDER FARM CREDIT ACT
46
 
9.3
WAIVER OF DEMAND
47
 
9.4
WAIVER OF NOTICE
47
 
9.5
AUTHORIZATION AND ACTION
47
 
9.6
AGENT’S RELIANCE, ETC
47
 
9.7
NOTICES OF DEFAULTS
48
 
9.8
THE AGENT AS A LENDER, AFFILIATES
48
 
9.9
NON-RELIANCE ON AGENT AND OTHER LENDERS
48
 
9.10
INDEMNIFICATION
48
 
9.11
SUCCESSOR AGENT
48
 
9.12
VERIFICATION OF BORROWING NOTICES
50
 
9.13
GUARANTOR RELEASES
50
 
 
 
 
10.
MISCELLANEOUS
50
 
 
 
 
 
10.1
TIMING OF PAYMENTS
50
 
10.2
ATTORNEYS’ FEES AND COSTS
50
 
10.3
EXPENDITURES BY THE AGENT
51
 
10.4
THE AGENT’S COSTS AND EXPENSES AS ADDITIONAL LIABILITIES
51
 
10.5
CLAIMS AND TAXES
52
 
10.6
CUSTODY AND PRESERVATION OF COLLATERAL
52
 
10.7
INSPECTION
52
 
10.8
EXAMINATION OF BANKING RECORDS
52
 
10.9
GOVERNMENTAL REPORTS
53
 
10.10
RELIANCE BY THE AGENT, THE ISSUER AND THE LENDERS
53
 
10.11
PARTIES
53
 
10.12
APPLICABLE LAW; SEVERABILITY
53
 
10.13
SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY JURY
53
 
10.14
APPLICATION OF PAYMENTS; WAIVER
54
 
10.15
MARSHALING; PAYMENTS SET ASIDE
54
 
10.16
SECTION TITLES
55
 
10.17
CONTINUING EFFECT
55




-iii-

--------------------------------------------------------------------------------




 
10.18
NO WAIVER
55
 
10.19
NOTICES
55
 
10.20
REGULATORY CHANGES
56
 
10.21
LIBOR RATE LOANS AND DAILY RESET LIBOR RATE LOANS
57
 
10.22
TAXES
57
 
10.23
ASSIGNMENTS AND PARTICIPATION
61
 
10.24
MAXIMUM INTEREST
63
 
10.25
ADDITIONAL ADVANCES
64
 
10.26
LOAN AGREEMENT CONTROLS
64
 
10.27
OBLIGATIONS SEVERAL
64
 
10.28
PRO RATA TREATMENT
65
 
10.29
CONFIDENTIALITY
65
 
10.30
INDEPENDENCE OF COVENANTS
66
 
10.31
AMENDMENTS AND WAIVERS
66
 
10.32
REPLACEMENT OF A LENDER
67
 
10.33
REPRESENTATIONS BY THE LENDERS
67
 
10.34
COUNTERPARTS AND FACSIMILE SIGNATURES; ELECTRONIC RECORDS
68
 
10.35
SET-OFF
68
 
10.36
PATRIOT ACT INFORMATION
68
 
10.37
NO ADVISORY OR FIDUCIARY RESPONSIBILITY
68
 
10.38
BINDING EFFECT
69
 
10.39
FINAL AGREEMENT
69
 
10.40
AMENDMENT AND RESTATEMENT
69
 
10.41
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
70







SCHEDULES
Schedule A        Commitments
Schedule B        Form of Assignment and Acceptance




EXHIBITS
Exhibit 1A        Excluded Consolidated Subsidiaries
Exhibit 2A        Form of Note
Exhibit 4A        List of Closing Documents
Exhibit 5A        Form of Guaranty
Exhibit 5B        Guarantors    
Exhibit 6A        Disclosure Schedule
Exhibit 7A-2        Form of Compliance Certificate



-iv-

--------------------------------------------------------------------------------






SIXTH AMENDED AND RESTATED LOAN AGREEMENT

THIS SIXTH AMENDED AND RESTATED LOAN AGREEMENT (as amended, modified,
supplemented, renewed or restated from time to time, this “Agreement”) is made
as of April 13, 2017, by and between THE ANDERSONS, INC., an Ohio corporation
(“Borrower”), the financial institutions listed on the signature pages hereof
and each other financial institution that may hereafter become a party hereto in
accordance with the provisions hereof (collectively the “Lenders” and
individually a “Lender”, but in any event excluding all Departing Lenders) and
U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), in
its capacity as Agent for the Lenders and for the Issuer (in such capacity, the
“Agent”).
RECITAL
Borrower, U.S. Bank and certain Lenders, are parties to the Fifth Amended and
Restated Loan Agreement dated as of March 4, 2014, (as amended, modified,
supplemented, renewed or restated from time to time, the “Existing Agreement” or
“Existing Credit Agreement”) whereby U.S. Bank (as the agent and a lender), and
the other lenders, agreed to make loans, advances, extensions of credit and/or
other financial accommodations to or for the benefit of Borrower. Borrower has
requested that the Existing Agreement be amended and restated pursuant hereto.
NOW, THEREFORE, in consideration of the foregoing and of the terms and
conditions contained in this Agreement, and of any loans or extensions of credit
or other financial accommodations at any time made to or for the benefit of
Borrower by the Agent and the Lenders, Borrower, the Agent and the Lenders agree
that the Existing Agreement shall be amended and restated to read as follows:
1.DEFINITIONS.
1.1    General Definitions. When used herein, the following capitalized terms
shall have the meanings indicated, whether used in the singular or the plural:
“Accounts” shall mean all present and future rights of Borrower and its
consolidated subsidiaries to payment for Inventory or other Goods sold or leased
or for services rendered, which rights are not evidenced by Instruments or
Chattel Paper, regardless of whether such rights have been earned by performance
and any other “accounts” (as defined in the Code).
“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its consolidated subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.


-1-

--------------------------------------------------------------------------------




“Affiliate” shall mean any Person other than Borrower and its consolidated
subsidiaries: (a) that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
Borrower or its consolidated subsidiaries; (b) that directly or beneficially
owns or holds twenty-five percent (25%) or more of any class of the voting
equity interest of Borrower or its consolidated subsidiaries; (c) twenty-five
percent (25%) or more of the voting equity interest of which is owned directly
or beneficially or held by Borrower or its consolidated subsidiaries; or
(d) that is a director, officer, agent or employee of Borrower or its
consolidated subsidiaries.
“Agent” has the meaning set forth in the introduction and shall include any
successor to the Agent that has been appointed in accordance with Section 9.11.
“Agent’s Letter” shall mean the letter agreement between Borrower and the Agent
dated April 13, 2017.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its subsidiaries (whether a consolidated
subsidiary or an Excluded Consolidated Subsidiary) from time to time concerning
or relating to bribery or corruption, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.
“Applicable Margin” shall mean, with respect to Swing Line Advances and Line of
Credit Advances which are Daily Reset LIBOR Rate Loans, Base Rate Loans or LIBOR
Rate Loans, Non-Use Fees for the Line of Credit Loan Commitments and Standby LC
Fees, the rates per annum as set forth in the tables and paragraph below, for
the then applicable Financial Performance Level:
Swing Line Advances, Line of Credit Advances, Non-Use Fees:
Financial Performance Level
Base Rate
Daily Reset LIBOR Rate & LIBOR Rate
Non-Use Fees
Level 1
1.000%
2.000%
0.225%
Level 2
0.750%
1.750%
0.200%
Level 3
0.500%
1.500%
0.175%
Level 4
0.375%
1.375%
0.150%



Letter of Credit Fees:
Financial Performance Level
Standby LC Fees
Level 1
2.000%
Level 2
1.750%
Level 3
1.500%
Level 4
1.375%



The Financial Performance Level shall be Level 3 as of the Closing Date. The
Agent will review Borrower’s financial performance as of each fiscal quarter
end, beginning with fiscal quarter end March 31, 2017, after its receipt of
Borrower’s financial statements and Compliance Certificate as of the end of such
fiscal quarter, and will confirm Borrower’s determination as to whether
Borrower’s



-2-

--------------------------------------------------------------------------------




Financial Performance Level based on such fiscal quarter end is Level 1, Level
2, Level 3 or Level 4. As so confirmed by the Agent, Borrower’s Financial
Performance Level will determine the Applicable Margin effective for Swing Line
Advances, Line of Credit Advances, the Non-Use Fees for the Line of Credit Loan
Commitments and Standby LC Fees for the three month period beginning on the
first Business Day of the third month following the end of such fiscal quarter
if the Agent receives such quarter end financial statements prior to the last
five (5) Business Days of the second month following the end of such fiscal
quarter. If the Agent receives such quarter end financial statements during or
after the last five (5) Business Days of the second month following the end of
such fiscal quarter (but prior to the end of the third month following the end
of such fiscal quarter), any reduction in the Applicable Margin will be delayed
until the tenth day of the month following the month in which the Agent receives
such quarter end financial statements, but any increase in the Applicable Margin
will be effective as of the first Business Day of the third month following the
end of such fiscal quarter. If the Agent does not receive such quarter end
statements prior to the end of the third month following the end of such fiscal
quarter, Borrower’s Financial Performance Level shall be deemed to be Level 1
beginning with the tenth day of the fourth month following the end of such
fiscal quarter and shall remain at Level 1 until the 15th Business Day after
such financial statements are received by the Agent and a determination by the
Agent that a different Financial Performance Level shall apply during the
remainder of the three month period.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.
“Available Amount” shall mean, at any time, an amount equal to (i) the Line of
Credit Loan Commitments minus (ii) the sum of (A) the aggregate principal amount
of the Line of Credit Loan Liabilities, and (B) the aggregate amount of the LC
Obligations.
“Bank Products” shall mean any of the following services or facilities extended
to Borrower and its consolidated subsidiaries by the Agent, any Lender or any of
their affiliates: (a) credit cards or purchase cards; (b) cash management,
including controlled disbursement services, automatic clearing house transfer of
funds and overdrafts; and (c) facilities and services extended under Rate
Protection Agreements.
“Bank Products Agreements” shall mean all documents and agreements relating to
Bank Products.
“Bank Products Obligations” shall mean, with respect to any Person, all
obligations and liabilities of such Person under any Bank Products Agreements.
“Base Rate” shall mean, for any day, the greatest of (a) 0.0%, (b) the Prime
Rate, (c) the Federal Funds Rate plus one half of one percent (0.5%), and
(d) the LIBOR Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1.00%); provided that, for the avoidance of doubt, the LIBOR Rate for any day
shall be based on the rate reported by the applicable financial information
service at approximately 11:00 a.m. London time on such day.



-3-

--------------------------------------------------------------------------------




“Base Rate Loan” shall mean any Loan that bears interest at the Base Rate plus
the Applicable Margin. With respect to Base Rate Loans, each change in the rate
of interest hereunder shall become effective on the date each Prime Rate change
is announced by the Agent or with each change in the Federal Funds Rate, as the
case may be.
“Borrower and its consolidated subsidiaries” shall mean Borrower and its
consolidated subsidiaries except Excluded Consolidated Subsidiaries, except as
that term is used in Section 6.13 of this Agreement, Correctness of Financial
Statements, Section 6.18 of this Agreement, Solvency, Section 6.26 of this
Agreement, Anti-Corruption Laws; Sanctions, Section 7.8 of this Agreement, Books
and Records, and Section 7.9, Sanctions; Anti-Money Laundering Compliance, in
which cases “Borrower and its consolidated subsidiaries” shall mean Borrower and
its consolidated subsidiaries including Excluded Consolidated Subsidiaries.
“Borrower or any consolidated subsidiary of Borrower” shall mean Borrower or any
consolidated subsidiary of Borrower except an Excluded Consolidated Subsidiary.
“Business Day” shall mean any day of the year on which commercial banks in New
York, New York are not required or authorized to close, provided, in addition
however, that when used in the definition of LIBOR Rate, Daily Reset LIBOR Rate
or Interest Period, or when otherwise used in connection with a rate
determination, borrowing or payment in respect of a LIBOR Rate Loan or Daily
Reset LIBOR Rate Loan, the term “Business Day” shall exclude any day on which
banks in London, England are not open for dealings in deposits of Dollars in the
London interbank market.
“Capitalization” shall mean, on any date, the Borrower’s Tangible Net Worth plus
Recourse Long Term Debt plus the aggregate of Dollars and investments permitted
under clauses (a), (b) and (c) of Section 8.8 (net of all outstanding checks or
other debits) in excess of Twenty-Five Million Dollars ($25,000,000) not owned
by Excluded Consolidated Subsidiaries.
“Change of Control” shall mean, (a) as to Borrower, (i) the voting stock of
Borrower shall cease to be publicly traded, or (ii) more than forty percent
(40%) of the voting stock of Borrower is owned or controlled, directly or
indirectly by one Person or an affiliated group of Persons, and (b) as to any
consolidated subsidiary of Borrower, existing as such on the date of this
Agreement, the voting stock or voting or controlling equity interest of such
consolidated subsidiary shall cease to be wholly owned by Borrower, except as
the result of a merger or asset consolidation with another consolidated
subsidiary of Borrower except an Excluded Consolidated Subsidiary.
“Closing Date” shall mean the date of this Agreement.
“Commitment” shall mean, as to any Lender, such Lender’s Line of Credit Loan
Commitment, the Agent’s commitment to make Swing Line Advances under the Line of
Credit and the Agent’s commitment to cause the Issuance of Letters under the
Line of Credit, and “Commitments” shall mean collectively, such Commitments for
all the Lenders and the Agent.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.



-4-

--------------------------------------------------------------------------------




“Consolidated EBITDA” shall mean Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income and without
duplication, (i) Consolidated Interest Expense, (ii) expense for taxes paid in
cash or accrued, (iii) depreciation, (iv) amortization, (v) extraordinary
non-cash expenses, charges or losses incurred other than in the ordinary course
of business and (vi) non-cash expenses related to stock based compensation,
minus, to the extent included in Consolidated Net Income, (1) extraordinary
income or gains realized other than in the ordinary course of business, (2)
interest income, (3) income tax credits and refunds (to the extent not netted
from tax expense), and (4) any cash payments made during such period in respect
of items described in clauses (v) or (vi) above subsequent to the fiscal quarter
in which the relevant non-cash expenses, charges or losses were incurred, all
calculated for Borrower and its subsidiaries on a consolidated basis. For the
purposes of calculating Consolidated EBITDA for any Reference Period, (i) if at
any time during such Reference Period Borrower or any subsidiary of Borrower
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period Borrower or any subsidiary of
Borrower shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period,
and with that portion of Consolidated EBITDA corresponding with the subject of
such Material Acquisition being determined in accordance with the requirements
of this definition.
“Consolidated Interest Expense” shall mean, with reference to any period, the
interest expense of Borrower and its subsidiaries calculated on a consolidated
basis for such period. For the purposes of calculating Consolidated Interest
Expense for any Reference Period, (i) if at any time during such Reference
Period Borrower or any subsidiary of Borrower shall have made any Material
Disposition, the Consolidated Interest Expense for such Reference Period shall
be reduced by an amount equal to the Consolidated Interest Expense (if positive)
attributable to the Property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
Interest Expense (if negative) attributable thereto for such Reference Period,
and (ii) if during such Reference Period Borrower or any subsidiary of Borrower
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period, and
with that portion of Consolidated EBITDA corresponding with the subject of such
Material Acquisition being determined in accordance with the requirements of
this definition.
“Consolidated Net Income” shall mean, with reference to any period, calculated
on a consolidated basis for such period, the net income (or loss) of Borrower
and its subsidiaries prior to giving effect to any deductions for
non-controlling interests (which, for the avoidance of doubt, shall be the
amount reflected in the Borrower’s financial reporting under the “Net income
(loss)” line-item).



-5-

--------------------------------------------------------------------------------




“Daily Reset LIBOR Rate” shall mean (i) the greater of (a) zero percent (0.0%)
and (b) the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for one month appearing on Reuters Screen
LIBOR01 (or on any successor or substitute page on such screen) as of 11:00 a.m.
(London time) on a Business Day, provided that, if Reuters Screen LIBOR01 (or
any successor or substitute page) is not available to the Agent for any reason,
the applicable Daily Reset LIBOR Rate for one month shall instead be the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for one month as reported by any other generally recognized
financial information service selected by the Agent as of 11:00 a.m. (London
time) on a Business Day, provided that, if no such interest settlement rate
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) is available to the Agent, the applicable
Daily Reset LIBOR Rate for one month shall instead be the rate determined by the
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month, divided by (ii) the remainder of 1.00 minus the LIBOR Reserve
Percentage. For purposes of determining any interest rate hereunder or under any
other Financing Agreement which is based on the Daily Reset LIBOR Rate, such
interest rate shall change as and when the Daily Reset LIBOR Rate shall change.
“Daily Reset LIBOR Rate Loan” shall mean any Loan that bears interest at the
Daily Reset LIBOR Rate plus the Applicable Margin.
“Default” shall mean the occurrence or existence of: (a) an event which, through
the passage of time or the service of notice or both, would (assuming no action
is taken by Borrower or any other Person to cure the same) mature into a Matured
Default; or (b) an event which requires neither the passage of time nor the
service of notice to mature into a Matured Default.
“Default Period” shall mean the period of time commencing at the beginning of
the first Business Day after the delivery of a “Notice of Default” to the Agent
in accordance with Section 9.7 and continuing until the Default or Matured
Default described therein is cured or waived, as the case may be, in accordance
with the terms of this Agreement.
“Defaulting Lender” shall mean any Lender, as determined by the Agent, that has
(a) defaulted on any obligation under this Agreement (including but not limited
to its obligation to fund Advances, Loans, Funds Transfers (or purchases of
participations in respect thereof, as applicable), reimbursements of drawings
under Letters or reimbursement of expenses or amounts due with respect to
indemnity claims, in each case within two (2) Business Days of the date when due
and in Immediately Available Funds, (b) notified Borrower, the Agent, Issuer or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations (i) under this
Agreement or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is the subject
of a good faith dispute, (c) failed, within three Business Days after request by
the Agent, to confirm that it will comply with



-6-

--------------------------------------------------------------------------------




the terms of this Agreement, or (d) (i) become or is insolvent or has a parent
company that has become or is insolvent, (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iii) become the subject
of a Bail-In Action; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a governmental authority or an instrumentality thereof. The Agent shall
give prompt written notice to Borrower, the Lenders and Issuer of any
determination that a Lender is a Defaulting Lender. Notwithstanding the cure or
remediation of the events causing a Defaulting Lender to become a Defaulting
Lender, a Defaulting Lender shall remain a Defaulting Lender until such time, if
any, as the Agent in its sole and absolute discretion determines that such
Defaulting Lender is no longer a Defaulting Lender and the Agent gives written
notice of such determination to Borrower, the Lenders and Issuer; provided
however, in the event that the only basis upon which a Defaulting Lender has
been determined to be a Defaulting Lender is the failure to timely provide the
required confirmation in accordance with item c. above, then promptly upon
receipt of such confirmation the Agent shall determine that such Defaulting
Lender is no longer a Defaulting Lender and give written notice of such
determination to Borrower, the Lenders and Issuer. The terms of this Agreement
that specify a different treatment of a Defaulting Lender, shall become
effective on the date of the written notice from the Agent that a Defaulting
Lender has become a Defaulting Lender, and shall cease to be effective on the
date of the written notice from the Agent that a Defaulting Lender is no longer
a Defaulting Lender. For example, but not by way of limitation, a non-use fee or
a letter of credit fee shall cease to accrue in favor of a Defaulting Lender on
the date of such notice that a Defaulting Lender has become a Defaulting Lender,
and such accrual shall recommence on the date of such notice that a Defaulting
Lender is no longer a Defaulting Lender, respectively.
“Departing Lender” shall mean each lender under the Existing Credit Agreement
that executes and delivers to the Agent a Departing Lender Signature Page.
“Departing Lender Signature Page” shall mean each signature page to this
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Existing Credit Agreement on the Closing Date.
“Direct Pay Letter of Credit” shall mean any direct pay letter of credit Issued
for the account of Borrower under this Agreement or the Existing Agreement.
“Dollars” and “$” shall mean lawful currency of the United States of America.



-7-

--------------------------------------------------------------------------------




“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (i) (A) a Lender other than a Defaulting Lender
or a Lender that would become a Defaulting Lender as a result of becoming an
Assignee of a Defaulting Lender, or (B) an affiliate of such Lender; (ii) an
Approved Fund; (iii) a commercial bank organized under the laws of the United
States, or any state thereof, or a commercial lender organized under the laws of
the United States and, in each case, having total assets in excess of Three
Billion Dollars ($3,000,000,000), calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank or
lender in its jurisdiction of organization; (iv) a commercial bank organized
under the laws of any other country that is a member of the Organization for
Economic Cooperation and Development (“OECD”), or a political subdivision of any
such country, and having total assets in excess of Three Billion Dollars
($3,000,000,000), calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); (v) the central bank of any country that is a
member of the OECD; or (vi) any other business lending organization approved as
an Eligible Assignee by the Agent (and, provided that no Default or Matured
Default has occurred and is continuing, approved by Borrower, such approval not
to be unreasonably withheld), provided, however, that none of Borrower, an
Affiliate, a Guarantor or a natural Person (or holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person) shall qualify as an Eligible Assignee.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Consolidated Subsidiaries” shall mean, collectively, at any time,
those entities that (i) are or have been deemed a direct or indirect
consolidated subsidiary of Borrower for any prior or current reportable period,
and (ii) are listed on Exhibit 1A (each an “Excluded Consolidated Subsidiary”);
provided, however, that no subsidiary shall constitute an Excluded Consolidated
Subsidiary if the Borrower or any subsidiary (other than an Excluded
Consolidated Subsidiary) (w) has guaranteed the Indebtedness of the applicable
Excluded Consolidated Subsidiary, (x) is primarily or secondarily liable for
such Indebtedness, (y) has provided credit support for such Indebtedness or (z)
is otherwise obligated to pay all or any part of such Indebtedness; provided,
further, that the



-8-

--------------------------------------------------------------------------------




Rail Group Subsidiaries may constitute Excluded Consolidated Subsidiaries even
if the Borrower guarantees the Rail Group Indebtedness so long as such guaranty
is permitted under Section 8.4(e).
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any
obligation arising under a Swap Contract if, and only to the extent that, all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, such obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading commission (or the application or
official interpretation of any thereof), including by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such guarantor or the grant of such security interest becomes
effective with respect to such obligation. If an obligation under a Swap
Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Excluded Taxes” shall mean, in the case of each Lender, the Issuer, and the
Agent, (i) Taxes imposed on its overall net income, franchise Taxes, and branch
profits Taxes imposed on it, by the respective jurisdiction under the laws of
which such Lender, the Issuer or the Agent is incorporated or is organized or in
which its principal executive office is located, (ii) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to the laws in effect at the time such Non-U.S. Lender becomes a
party to this Agreement, except in each case to the extent that, pursuant to
Section 10.22(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto, or is
attributable to the Non-U.S. Lender’s failure to comply with Section 10.22(f),
and (iii) any U.S. federal withholding taxes imposed by FATCA.
“Farm Credit System Institution” shall mean any farm credit bank, any Federal
land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be subject to regulation by the
Farm Credit Administration, including, without limitation, any
federally-chartered Farm Credit System lending institution organized under the
Farm Credit Act of 1971, as the same may be amended or supplemented from time to
time.
“Farm Products” shall mean all personal property owned by Borrower and its
consolidated subsidiaries used or for use in farming or livestock operations,
including without limitation, seed and harvested or un-harvested crops of all
types and descriptions, whether annual or perennial and including trees, vines
and the crops growing thereon, native grass, grain, feed, feed additives, feed
ingredients, feed supplements, fertilizer, hay, silage, supplies (including
without limitation, chemicals, veterinary supplies and related Goods), livestock
of all types and descriptions (including without limitation, the offspring of
such livestock and livestock in gestation) and any other “farm products” (as
defined in the Code).
“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory



-9-

--------------------------------------------------------------------------------




legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” shall mean, for any day, the greater of (i) zero percent
(0%) and (ii) the rate of interest per annum calculated by the Federal Reserve
Bank of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the Agent from
three (3) Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.
“Financial Performance Level” shall mean the applicable level of Borrower’s
financial performance determined in accordance with the table set forth below at
the end of each fiscal quarter.
Financial Performance Level
Recourse Long Term Debt to Capitalization Ratio
Level 1
Greater than 65%
Level 2
Less than or equal to 65% but greater than 50%
Level 3
Less than or equal to 50% but greater than 35%
Level 4
Less than or equal to 35%



“Financing Agreements” shall mean all agreements, instruments and documents,
including without limitation, this Agreement and all notes, letter of credit
applications, guarantees, consents, assignments, contracts, notices and all
other written matter at any time executed by or on behalf of Borrower and
delivered to the Agent for the benefit of the Lenders in relation to this
Agreement, together with all amendments and all agreements and documents
referred to therein or contemplated thereby and all Bank Products Agreements.
“Fund” shall mean any Person (other than a natural Person or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person) that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including without limitation, any arbitration



-10-

--------------------------------------------------------------------------------




panel, any court, any commission, any agency or any instrumentality of the
foregoing and any supra-national bodies (such as the European Union or the
European Central Bank).
“Governmental Requirement” shall mean any law, statute, code, ordinance, order,
rule, regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other directive or requirement of any federal, state,
county, municipal, parish, provincial or other Governmental Authority or any
department, commission, board, court, agency or any other instrumentality of any
of them (including any of the foregoing that relate to environmental standards
or controls and occupational safety and health standards or controls).
“Hedged Activity” shall mean those types of gross margin hedged activities
including but not limited to weather, currency, interest rates or Inventory that
are hedged against price fluctuation using recognized methods of hedging,
including but not limited to futures contracts or off exchange swap contracts
placed through a recognized commodities broker or swap dealer adjusted to
include all current and non-current commodity derivative assets and liabilities
recorded on the Borrower’s balance sheet in accordance with GAAP.
“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the Swing
Line, the Line of Credit (and the Line of Credit Notes), or on other amounts, if
any, payable to such Lender pursuant to this Agreement or any other Financing
Agreement, under laws applicable to such Lender which are in effect from time to
time, or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum non-usurious interest
rate than applicable laws now allow.
“Immediately Available Funds” shall mean funds with good value on the day and in
the city in which payment is received.
“Indebtedness” with respect to any Person shall mean, at any time, without
duplication, (a) (i) its liabilities for borrowed money and (ii) its redemption
obligations in respect of preferred stock which is or upon the occurrence of
certain events may be mandatorily redeemable by the holders thereof at any time
prior to the payment in full of the Liabilities; (b) its liabilities for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (c) (i) all liabilities appearing on its
balance sheet in accordance with GAAP in respect of capital leases and (ii) all
liabilities which would appear on its balance sheet in accordance with GAAP in
respect of synthetic leases assuming such synthetic leases were accounted for as
capital leases; (d) all liabilities for borrowed money secured by any lien or
security interest with respect to any property owned by such Person (whether or
not it has assumed or otherwise become liable for such liabilities); (e) all its
liabilities in respect of letters of credit or instruments serving a similar
function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money); and
(f) any guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof. Indebtedness of any Person shall
include all obligations of such Person of the character described in clauses (a)
through (f) to the extent such Person remains



-11-

--------------------------------------------------------------------------------




legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Borrower or Guarantor,
respectively, under any Financing Agreement, other than Excluded Taxes and Other
Taxes.
“Interest Period” shall mean: with respect to LIBOR Rate Loans, the period of
time for which the LIBOR Rate shall be in effect as to any LIBOR Rate Loan and
which shall be a seven day or one, two, three or six month period of time,
commencing with the borrowing date of the LIBOR Rate Loan or the expiration date
of the immediately preceding Interest Period, as the case may be, applicable to
and ending on the effective date of any rate change or rate continuation made as
provided in Section 2.2 as Borrower may specify in the notice of borrowing
delivered pursuant to Section 2.2 or the notice of interest conversion delivered
pursuant to Section 2.2; provided however, that (i) any Interest Period which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) no Interest Period shall extend beyond the Maturity
Date; and (iii) there shall be no more than five (5) seven day Interest Periods
and no more than twenty (20) Interest Periods (of all types) for LIBOR Rate
Loans at any one time in the aggregate under this Agreement.
“Inventory” shall mean any and all Goods which shall at any time constitute
“inventory” (as defined in the Code) or Farm Products owned by Borrower and its
consolidated subsidiaries, wherever located (including without limitation, Goods
in transit and Goods in the possession of third parties, and rail cars owned by
the Borrower and its consolidated subsidiaries), or which from time to time are
held for sale, lease or consumption in Borrower’s business, furnished under any
contract of service or held as raw materials, work in process, finished
inventory or supplies (including without limitation, packaging and/or shipping
materials).
“IRC” shall mean the Internal Revenue Code of 1986, as amended, as at any time
in effect, together with all regulations and rulings thereof or thereunder
issued by the Internal Revenue Service.
“Issue”, “Issued”, “Issues” and “Issuance” shall mean, as the context requires,
with respect to a Letter, the issuance, extension or other amendment of a Letter
pursuant to this Agreement.
“Issuer” shall mean, with respect to a Letter, any party that Issues such Letter
pursuant to this Agreement or that has Issued a Letter under the Existing
Agreement.
“LC Obligations” shall mean, at any time, an amount equal to the aggregate
undrawn and unexpired amount of the outstanding Letters, together with the
aggregate amount of any unpaid reimbursement obligations with respect to any
Letters.
“Letter” or “Letters” shall mean a Standby Letter of Credit Issued for the
account of Borrower pursuant to Section 2.1.4 or under the Existing Agreement,
or all of such letters of credit, respectively.



-12-

--------------------------------------------------------------------------------




“Liabilities” shall mean any and all liabilities, obligations and indebtedness
of Borrower and its consolidated subsidiaries to the Agent, any Lender or
Issuer, or to any affiliate of the Agent or a Lender on account of Bank Products
Obligations, of any and every kind and nature, at any time owing, arising, due
or payable and howsoever evidenced, created, incurred, acquired or owing,
whether primary, secondary, direct, contingent, fixed or otherwise (including
without limitation LC Obligations, Bank Products Obligations, fees, charges and
obligations of performance) and whether arising or existing under this Agreement
or any of the other Financing Agreements or by operation of law. For avoidance
of doubt the parties agree that Liabilities does not include (x) Excluded Swap
Obligations and (y) obligations under Swap Contracts that are basis swaps
related to commodities, commodity swaps, commodity options and forward commodity
contracts, together with any related transactions, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
a form of master agreement published by the International Swaps and Derivatives
Association, Inc.
“LIBOR Rate” shall mean, with respect to each day for the relevant Interest
Period applicable to a LIBOR Rate Advance, (i) the greater of (a) zero percent
(0.0%) and (b) the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on the applicable Reuters Screen
(or on any successor or substitute page on such screen) as of 11:00 a.m. (London
time) two (2) Business Days before the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if the
applicable Reuters Screen (or any successor or substitute page) is not available
to the Agent for any reason, the applicable LIBOR Rate for the relevant Interest
Period shall instead be the applicable interest settlement rate for deposits in
Dollars administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Agent as of 11:00 a.m.
(London time) two (2) Business Days before the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
no such interest settlement rate administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) is
available to the Agent, the applicable LIBOR Rate for the relevant Interest
Period shall instead be the rate determined by the Agent to be the rate at which
U.S. Bank or one of its Affiliate banks offers to place deposits in Dollars with
first-class banks in the interbank market at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period, in
the approximate amount of U.S. Bank’s relevant LIBOR Rate Loan and having a
maturity equal to such Interest Period, divided by (ii) the remainder of 1.00
minus the LIBOR Reserve Percentage.
“LIBOR Rate Loan” shall mean any Loan that bears interest at the LIBOR Rate plus
the Applicable Margin.
“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on any day as prescribed by the Board of Governors of the Federal Reserve System
(or any successor) for determining the reserve requirements (including, without
limitation, supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding.



-13-

--------------------------------------------------------------------------------




“Limited Recourse Debt” shall mean, for any date of determination, Indebtedness
of Borrower or any consolidated subsidiary of Borrower that is borrowed, raised
or incurred with respect to the financing of its Transportation Assets in
respect of which recourse of the limited recourse financiers is limited to such
Transportation Assets.
“Line of Credit Loan Commitment” shall mean as to any Lender, such Lender’s Pro
Rata Percentage of Eight Hundred Million Dollars ($800,000,000), as set forth
opposite such Lender’s name under the heading “Line of Credit Loan Commitments”
on Schedule A, subject to Assignment and Acceptance in accordance with
Section 10.23, and as such amount may be reduced or terminated from time to time
pursuant to Sections 2.3(c), 2.8 or 9.1 and as such amount may be increased from
time to time pursuant to Section 10.31(b); and “Line of Credit Loan Commitments”
shall mean collectively, the Line of Credit Loan Commitments for all the
Lenders.
“Line of Credit Loan Liabilities” shall mean all of the Liabilities (including
without limitation the principal and interest owing under the Swing Line) other
than: (a) the LC Obligations; and (b) Bank Products Obligations.
“Margin / Swap Accounts” shall mean, collectively, all Commodity Accounts and
all Commodity Contracts and (to the extent not included in Commodity Accounts or
Commodity Contracts) all Swap Contracts and cash forward contracts maintained by
Borrower and its consolidated subsidiaries with respect to Hedged Activity.
“Material Acquisition” shall mean any Permitted Acquisition that involves the
payment of consideration by Borrower and its subsidiaries in excess of
Seventy-Five Million Dollars ($75,000,000).
“Material Disposition” shall mean any sale, transfer or disposition of Property
or series of related sales, transfers, or dispositions of Property (other than
inventory in the ordinary course of business) that yields gross proceeds to
Borrower or any of its subsidiaries in excess of Seventy-Five Million Dollars
($75,000,000).
“Material Indebtedness” shall mean Indebtedness of Borrower or any Guarantor in
an outstanding principal amount to a single creditor in excess of Thirty Million
Dollars ($30,000,000) in the aggregate.
“Material Indebtedness Agreement” shall mean any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
“Material Subsidiary” shall mean, at the fiscal quarter end with respect to
which, pursuant to Section 7.1, financial statements have been, or are required
to have been, delivered by Borrower, as reflected in such financial statements,
a direct or indirect consolidated subsidiary of Borrower (a) which contributed
more than ten percent (10%) of Consolidated EBITDA, or (b) has assets which
represent more than ten percent (10%) of the consolidated gross assets of
Borrower and its consolidated subsidiaries.



-14-

--------------------------------------------------------------------------------




“Material Subsidiaries” shall mean, at the fiscal quarter end with respect to
which, pursuant to Section 7.1, financial statements have been, or are required
to have been, delivered by Borrower, as reflected in such financial statements,
the direct or indirect consolidated subsidiaries of Borrower (a) which in the
aggregate contributed more than twenty-five percent (25%) of Consolidated
EBITDA, or (b) has in the aggregate assets which represent more than twenty-five
percent (25%) of the consolidated gross assets of Borrower and its consolidated
subsidiaries.
“Matured Default” shall mean the occurrence or existence of any one or more of
the following events: (a) Borrower fails to pay any principal pursuant to any of
the Financing Agreements (other than the Bank Products Agreements) on the day
such principal becomes due or is declared due or Borrower fails to pay any
interest pursuant to any of the Financing Agreements on or before five (5) days
after such interest becomes due or is declared due; (b) Borrower fails to pay
any of the Liabilities (other than principal and interest) on or before ten
(10) days after such Liabilities become due or are declared due; (c) a Change of
Control shall occur; (d) Borrower or any consolidated subsidiary of Borrower
fails or neglects to perform, keep or observe any of the covenants, conditions,
promises or agreements contained in this Agreement or in any of the other
Financing Agreements (other than those covenants, conditions, promises and
agreements referred to or covered in (a), (b), and (c) above), and, with respect
to covenants, conditions, promises and agreements other than those set forth in
Section 7.2(a) (with respect to maintenance of existence), Section 7.4 and
Article 8, for which there is no grace period provided hereby, such failure or
neglect continues for more than thirty (30) days after such failure or neglect
first occurs; (e) the Available Amount, as calculated in accordance with the
definition thereof, results in a negative amount; (f) any warranty or
representation at any time made by or on behalf of Borrower in connection with
this Agreement or any of the other Financing Agreements is untrue or incorrect
in any material respect, or any schedule, certificate, statement, report,
financial data, notice, or writing furnished at any time by or on behalf of
Borrower to the Agent or any other Lender is untrue or incorrect in any material
respect on the date as of which the facts set forth therein are stated or
certified; (g) a judgment in excess of Thirty Million Dollars ($30,000,000) is
rendered against Borrower or any Guarantor of any of the Liabilities and such
judgment remains unsatisfied or un-discharged and in effect for sixty
(60) consecutive days without a stay of enforcement or execution, provided,
however, that this clause (g) shall not apply to any judgment for which Borrower
is fully insured (through insurance policies and/or self-insurance reserves);
(h) all or any material part of the assets of Borrower or any Guarantor of any
of the Liabilities come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors; (i) a proceeding under any
bankruptcy, reorganization, arrangement of debt, insolvency, readjustment of
debt or receivership law or statute is filed against Borrower or any Guarantor
of any of the Liabilities and such proceeding is not dismissed within thirty
(30) days of the date of its filing, or a proceeding under any bankruptcy,
reorganization, arrangement of debt, insolvency, readjustment of debt or
receivership law or statute is filed by Borrower or any Guarantor of any of the
Liabilities, or Borrower or any Guarantor of any of the Liabilities makes an
assignment for the benefit of creditors; (j) Borrower or any Guarantor of any of
the Liabilities voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated; (k) Borrower or any consolidated subsidiary of
Borrower is enjoined, restrained, or in any way prevented by the order of any
court or any administrative or regulatory agency or by the termination or
expiration of any permit or license, from conducting all or any material part of
its business affairs; (l) Borrower or any Guarantor of any of the Liabilities
fails to make any payment when due (beyond



-15-

--------------------------------------------------------------------------------




the applicable grace period with respect thereto, if any) in respect of any
Material Indebtedness, or otherwise defaults on any other obligation (beyond the
applicable grace period with respect thereto, if any) contained in any Material
Indebtedness Agreement (including, without limitation, any breach of
representation, warranty or covenant governing such obligation), and the effect
of such failure or default is to cause or permit the holder(s) or trustee of
such Material Indebtedness to cause any portion of such Material Indebtedness to
become due prior to its date of maturity; or (m) any Guarantor of any of the
Liabilities asserts the invalidity of their guaranty, purports to terminate
their guaranty or purports to limit the application thereof to then existing
Liabilities.
“Maturity Date” shall mean, as applicable, the earlier of: (a) April 13, 2022;
and (b) in all cases, the earlier date of termination in whole of the
Commitments pursuant to Sections 2.3(c), 2.8 or 9.1.
“Non-U.S. Lender” shall mean a Lender that is not a United States person as
defined in Section 7701(a)(30) of the IRC.
“Note” or “Notes” shall mean any one of the Line of Credit Notes or all of the
Line of Credit Notes, respectively.
“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Agreement.
“PATRIOT Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001).
“Permitted Acquisition” shall mean any Acquisition made by the Borrower or any
of its consolidated subsidiaries, provided that, (a) as of the date of the
consummation of such Acquisition, no Default or Matured Default shall have
occurred and be continuing or would result from such Acquisition, (b) such
Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement that has been (if required by the governing documents of
the seller or entity to be acquired) approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired, (c) the business to be acquired in such
Acquisition is in the same line of business as the Borrower’s or is a line of
business that is similar, ancillary or complementary thereto or is a reasonable
extension thereof, (d) as of the date of the consummation of such Acquisition,
all material approvals required in connection therewith shall have been
obtained, and (e) with respect to any Acquisition where the aggregate
consideration (including, without limitation, any assumption of Indebtedness) in
respect thereof equals or exceeds Seventy-Five Million Dollars ($75,000,000),
the Borrower shall have furnished to the Agent a certificate demonstrating in
reasonable detail pro forma compliance with the financial covenants contained in
Section 7.4 for such period, in each



-16-

--------------------------------------------------------------------------------




case, calculated as if such Acquisition, including the consideration therefor,
had been consummated on the first day of such period.
“Person” shall mean any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, provincial, county, city, municipal or otherwise,
including without limitation, any instrumentality, division, agency, body or
department thereof), including without limitation, Affiliates.
“Prime Rate” shall mean the prime rate announced by U.S. Bank from time to time,
which is a base rate that the Agent from time to time establishes and which
serves as the basis upon which effective rates of interest are calculated for
those loans which make reference thereto. The Prime Rate is not necessarily the
lowest rate offered by U.S. Bank.
“Property” shall mean those premises owned or operated by Borrower and its
consolidated subsidiaries.
“Pro Rata Percentage” shall mean with respect to each Lender, as applicable,
(a) with respect to the Line of Credit, the Swingline and the Letters, such
Lender’s Pro Rata Percentage of the Line of Credit Loan Commitments as set forth
in Schedule A (or any replacement thereof by proper amendment thereto), and
(b) with respect to matters not specifically related to the Line of Credit, the
Swingline and the Issuance of Letters the weighted average (weighted based on
the proportionate amounts of the total Line of Credit Loan Commitments and the
total Line of Credit Loan Commitments) of such Lender’s Pro Rata Percentage of
the Line of Credit Loan Commitments as set forth in Schedule A (or any
replacement thereof by proper amendment thereto), in each case, as adjusted from
time to time in accordance with Section 10.23, and in each case such percentages
shall be applicable even in the event that the commitments of the Lenders to
make Advances have been suspended or terminated in accordance with the terms of
this Agreement.


“Rail Assets” shall mean transportation-related assets used for commercial
purposes, including, but not limited to, locomotives, railcars, barges, any
leases or lease receivables or accounts or notes receivable related to such
assets and property, plant and equipment related to the maintenance, repair,
operation and/or management of such transportation-related assets.
“Rail Group Indebtedness” shall mean certain Indebtedness assigned by the
Borrower and certain of its subsidiaries and assumed by the Rail Group
Subsidiaries in connection with the Rail Group Reorganization; provided, that at
no time shall the aggregate principal amount of the Rail Group Indebtedness
exceed Forty-Eight Million Six Hundred Twenty-One Thousand Forty-Seven Dollars
($48,621,047).
“Rail Group Reorganization” shall mean the transfer by Borrower and its
consolidated subsidiaries of all or substantially all of the Rail Assets of
Borrower and its consolidated subsidiaries to the Rail Group Subsidiaries.



-17-

--------------------------------------------------------------------------------




“Rail Group Subsidiaries” shall mean, collectively, at any time, those Excluded
Consolidated Subsidiaries identified on Exhibit 1A as Rail Group Subsidiaries,
including any wholly owned subsidiaries of such identified Rail Group
Subsidiaries (each a “Rail Group Subsidiary”).
“Rate Protection Agreement” shall mean, collectively, any Swap Contract designed
to protect against fluctuations in interest rates or currency exchange rates
entered into by Borrower under which the counterparty to such agreement is (or
at the time such Rate Protection Agreement was entered into, was) a Lender or an
affiliate of a Lender. For avoidance of doubt the parties agree that Swap
Contracts that are basis swaps related to commodities, commodity swaps,
commodity options and forward commodity contracts, together with any related
transactions, and the related confirmations, which are subject to the terms and
conditions of, or governed by, a form of master agreement published by the
International Swaps and Derivatives Association, Inc. shall not be Rate
Protection Agreements.
“Recourse Debt” shall mean, for any date of determination any Indebtedness,
other than (i) Rail Group Indebtedness owing by the Rail Group Subsidiaries that
is guaranteed by the Borrower in accordance with Section 8.4(e), and (ii)
Limited Recourse Debt of any Person including the Borrower and its consolidated
subsidiaries, (a) that is secured by any assets of Borrower or any consolidated
subsidiary of Borrower, or (b) that Borrower or any consolidated subsidiary of
Borrower is obligated to repay by reason of a guaranty, by acting as a primary
or secondary obligor or otherwise. For the avoidance of doubt, any financing of
Transportation Assets where recourse for such financing extends beyond the
applicable Transportation Assets shall constitute Recourse Debt.
“Recourse Long Term Debt” shall mean Recourse Debt of any Person, including
Borrower and its consolidated subsidiaries, that is classified as non-current
per GAAP, including the current portion thereof, if any. In addition, any Loan
or Letter proceeds used to consummate a Permitted Acquisition, a capital
expenditure or a purchase of fixed assets shall constitute Recourse Long Term
Debt; provided, however, that no Loan or Letter proceeds used to consummate an
Acquisition of Accounts, Inventory or other current assets shall constitute
“Recourse Long Term Debt” unless designated as such by the Borrower in a written
notice to the Agent.
“Recourse Long Term Debt to Capitalization Ratio” shall mean, as of any date,
the ratio of Recourse Long Term Debt to Capitalization.
“Reference Period” shall mean any period of four (4) consecutive fiscal
quarters.
“Required Lenders” shall mean, at any time Lenders other than any Defaulting
Lender holding in the aggregate more than fifty percent (50%) of the aggregate
amount of all of the Lenders’ Commitments, excluding the Commitment of any
Defaulting Lender, which percentage shall be applicable even in the event that
the commitments of the Lenders to make Advances have been suspended or
terminated in accordance with the terms of this Agreement.
“Sanctions” shall mean sanctions administered or enforced from time to time by
the U.S. government, including those administered by OFAC, the U.S. Department
of State, the United



-18-

--------------------------------------------------------------------------------




Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“Standby Letter of Credit” shall mean any standby letter of credit, which shall
be deemed to include any Direct Pay Letter of Credit Issued for the account of
Borrower under this Agreement or the Existing Agreement.
“Subordinated Debt” shall mean the consolidated, subordinated, unsecured debt of
Borrower that is subordinated to the Liabilities in accordance with a
subordination agreement or subordination agreements, in form and substance
acceptable to the Required Lenders.
“swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swap transactions, basis swaps, credit derivative transactions, forward
rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward foreign exchange transactions, cap
transactions, floor transactions, currency options, spot contracts or any other
similar transactions or any of the foregoing (including, but without limitation,
any options to enter into any of the foregoing), and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement.
“Swing Line Limit” shall mean Eighty Million Dollars ($80,000,000); provided,
however, up to two times during any calendar year such amount may be increased
by the Borrower to One Hundred Million Dollars ($100,000,000) so long as (i) no
Default or Matured Default is then outstanding or would result therefrom, (ii)
the Agent and Swing Line Lender receive at least seven (7) days prior written
notice of such increase, (iii) such increase shall only be in effect for thirty
consecutive calendar days, and (iv) at the end of such 30-day period, the
Borrower shall make all prepayments necessary to cause the then outstanding
principal amount of Swing Line Loans to equal or be less than Eighty Million
Dollars ($80,000,000).
“Tangible Net Worth” shall mean, for any date of determination, Borrower’s and
its consolidated subsidiaries’ (a) net worth (including, for the avoidance of
doubt, the book value of minority interests), minus (b) the book value of
intangible assets, plus (c) the book amount of deferred income, minus
(d) without duplication, Recourse Debt. For the avoidance of doubt, “Tangible
Net Worth” shall include the value of an Excluded Consolidated Subsidiaries’
equity to the extent it is owned by the Borrower or its consolidated
subsidiaries.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.



-19-

--------------------------------------------------------------------------------




“Transportation Assets” shall mean various types of transportation assets
including but not limited to locomotives, railcars, maintenance of way
equipment, barges, trucking equipment, containers and farm equipment and any
leases or lease receivables or accounts or notes receivable related to such
assets.
“Type” shall mean, with respect to any Loan, whether such Loan is a Daily Reset
LIBOR Rate Loan, a Base Rate Loan or a LIBOR Rate Loan.
“U.S. Bank” shall mean U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
“Working Capital” shall mean, as of any date of determination, for the Borrower
and its consolidated subsidiaries, the excess of current assets over current
liabilities, determined in accordance with GAAP. For purposes of determining the
current liabilities of the Borrower and its consolidated subsidiaries, the
aggregate principal amount of all outstanding Loans and Letters hereunder (other
than Loans and Letters used to finance Permitted Acquisitions, capital
expenditures or purchases of fixed assets), together with all interest, fees and
expenses in respect thereof shall constitute current liabilities.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
1.2    Index to Other Definitions. When used herein, the following capitalized
terms shall have the meanings given in the indicated portions of this Agreement:



-20-

--------------------------------------------------------------------------------




Term
Location
Advance, Advances
Section 2.1.5
Agreement
Introduction
Application
Section 2.1.4
Assignee
Section 10.23
Assignment and Acceptance
Section 10.23
Beneficiary
Section 2.1.4
Benefit Plans
Section 6.19
Borrower
Introduction
Change
Section 10.20
Code
Section 1.4
Compliance Certificate
Section 7.1
Default Rate
Section 2.2(d)
Environmental Laws
Section 6.9
ERISA
Section 6.19
Excess
Section 10.24
Existing Agreement
Recital
Funds Transfer
Section 2.1.5
Guarantor
Section 5.2
ISP98
Section 2.1.4
Lenders
Introduction
Line of Credit
Section 2.1.2
Line of Credit Advances
Section 2.1.2
Line of Credit Notes
Section 2.1.2
Loan Account
Section 2.6
Loan, Loans
Section 2.1.5
Non-Use Fees
Section 2.5(c)
Purchasing Lender
Section 2.1.5
Replacement Candidate
Section 10.32
Restricted Payments
Section 8.6
Risk-Based Capital Guidelines
Section 10.20
Securities Act
Section 10.33
Selling Lender
Section 2.1.5
Standby LC Fee
Section 2.5(d)
Swing Line
Section 2.1.1
Swing Line Advances
Section 2.1.1
UCP
Section 2.1.4



1.3    Accounting Terms. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 7.1; provided, however that, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all



-21-

--------------------------------------------------------------------------------




computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
Section 825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its consolidated subsidiaries at
”fair value”, as defined therein, or (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Financial Accounting Standards
Codification Subtopic 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth herein or in any agreement,
document or instrument delivered in connection herewith, and the Borrower, the
Agent or the Required Lenders shall so request, the Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and the Borrower shall provide to the Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financing statements
required hereunder. In addition, notwithstanding any other provision contained
herein, the definitions set forth in this Agreement and any financial
calculations required by this Agreement shall be computed to exclude any change
to lease accounting rules from those in effect on the date hereof pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the date
hereof.
1.4    Others Defined in New York Uniform Commercial Code. All other terms
contained in this Agreement (which are not specifically defined in this
Agreement) shall have the meanings set forth in the Uniform Commercial Code of
New York (“Code”) to the extent the same are used or defined therein,
specifically including, but not limited to the following: Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Commodity Contracts, Electronic
Chattel Paper, Goods, Instruments, Investment Property, Letter of Credit Rights,
General Intangibles, Payment Intangibles, Securities Accounts and Tangible
Chattel Paper.
2.    LOANS, LETTERS OF CREDIT AND FEES.
2.1    Loans and Letters of Credit. Subject to all of the terms and conditions
contained in this Agreement, the Agent and the Lenders severally and not jointly
agree to make the following extensions of credit to or for the benefit of
Borrower:
2.1.1    Swing Line. The Agent may, but shall not be obligated, to make advances
(“Swing Line Advances”) to Borrower from time to time on any one or more
Business Days from and after the date of this Agreement, upon Borrower’s written
(including facsimile) notice or oral notice followed by written (including
facsimile) confirmation, given by Borrower to the Agent not later than 1:00 p.m.
(local time in Denver, Colorado) on the Business Day of any proposed Advance,
through and including the Maturity Date, in amounts up to the lesser of: (a) the
Swing Line Limit minus the outstanding Swing Line Advances; or (b) the Available
Amount (“Swing Line”). The



-22-

--------------------------------------------------------------------------------




Swing Line Advances shall be repayable in accordance with the terms of this
Agreement (as further evidenced by Borrower’s Line of Credit Note to the Agent).
The Agent, upon the written approval of the Required Lenders, may, but shall not
be obligated, to make Swing Line Advances to Borrower in excess of the dollar
amount stated above (but not in excess of the Available Amount), and any such
Swing Line Advances shall also be governed by the terms hereof. Swing Line
Advances shall be made, if at all, only in the sole and absolute discretion of
the Agent, and in any event shall not be made if any Lender is a Defaulting
Lender.
2.1.2    Line of Credit. Each Lender severally agrees to make advances (“Line of
Credit Advances”) to Borrower from time to time on any one or more Business Days
from and after the date of this Agreement (through the Agent as set forth in
Section 2.1.5 or Section 2.2(f)), upon Borrower’s written (including facsimile)
notice or oral notice followed by written (including facsimile) confirmation,
given by Borrower to the Agent not later than 10:00 am (local time in Denver,
Colorado) on the second Business Day prior to the date of any proposed LIBOR
Rate Loan or upon Borrower’s written (including facsimile) notice or oral notice
followed by written (including facsimile) confirmation, given by Borrower to the
Agent not later than 10:00 am (local time in Denver, Colorado) on the Business
Day of the date of any proposed Base Rate Loan, up to an aggregate principal
amount not exceeding each such Lender’s Pro Rata Percentage of the Available
Amount on such Business Day through the Maturity Date, in aggregate amounts up
to the Available Amount (“Line of Credit”). The Line of Credit Advances shall be
repayable in accordance with the terms of this Agreement (as each Lender’s
Commitment may be, but is not required to be, further evidenced by a promissory
note in substantially the form attached as Exhibit 2A hereto (each, a “Line of
Credit Note”), executed by the Borrower and delivered to any Lender that has
requested such a Line of Credit Note). Notwithstanding the foregoing or anything
to the contrary set forth herein, no more than Four Hundred Million Dollars
($400,000,000) of the Line of Credit Loan Commitment shall be available for
capital expenditures and purchases of fixed assets (in each case to the extent
not prohibited hereunder) and Permitted Acquisitions; provided, however, that
unless designated as being subject hereto in a written notice from the Borrower
to the Agent, no Acquisition of Accounts, Inventory or other current assets
shall be subject to this Four Hundred Million Dollars ($400,000,000) limitation.
2.1.3    Intentionally Omitted.
2.1.4    Letters of Credit.
(a)    The Agent further agrees to Issue or cause to be Issued by a Lender that
agrees, in each case, to be the Issuer, Letters for Borrower’s account for any
purpose acceptable to the Agent in its reasonable discretion (the Agent or such
Lender thereby becoming an Issuer), with an expiration date not later than the
earlier of (a) one (1) year after the date of Issuance, or (b) the fifth day
prior to the Maturity Date, in amounts up to the lesser of: (y) Ninety Million
Dollars ($90,000,000) minus the then outstanding LC Obligations; or (z) the
Available Amount, for the benefit of one or more beneficiaries to be named by
Borrower (the “Beneficiary”, whether one or more), in form and substance
acceptable to the Agent. Letters which provide for an automatic extension of the
expiration date may not automatically extend for more than one (1) year at each
extension and shall, in the sole discretion of the Agent, not be allowed to
automatically extend to a date later than the fifth day



-23-

--------------------------------------------------------------------------------




prior to the Maturity Date; provided, however, that a Letter may mature up to
one (1) year after the Maturity Date if such Letter is cash collateralized no
later than five (5) days prior to the Maturity Date on terms and conditions
acceptable to the Agent and the applicable Issuer in an amount equal to the
undrawn face amount thereof. In order to effect the Issuance of each Letter,
Borrower shall deliver to the Agent a letter of credit application (the
“Application”) not later than 11:00 a.m. (Denver, Colorado time), five
(5) Business Days prior to the proposed date of Issuance of the Letter. The
Application shall be duly executed by a responsible officer of Borrower, shall
be irrevocable and shall (i) specify the day on which such Letter is to be
Issued (which shall be a Business Day), and (ii) be accompanied by a certificate
executed by a responsible officer setting forth calculations evidencing
availability for the Letter and stating that all conditions precedent to such
Issuance have been satisfied. Each Letter shall (i) provide for the payment of
drafts presented for honor thereunder by the Beneficiary in accordance with the
terms thereof, when such drafts are accompanied by the documents described in
the Letter, if any, and (ii) to the extent not inconsistent with the express
terms hereof or the applicable Application, be subject, as applicable, to the
Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 600 or the International
Standby Practices (ISP 98–International Chamber Of Commerce Publication Number
590) (in each case, together with any subsequent revisions thereof approved by a
Congress of the International Chamber of Commerce and adhered to by Issuer, the
“UCP” and the “ISP98”, respectively), and shall, as to matters not governed by
the UCP or the ISP98, be governed by, and construed and interpreted in
accordance with, the laws of the State in which Issuer resides. In the event the
terms of any Application or any related reimbursement agreement or other related
agreement are inconsistent with the terms of this Section 2.1.4, then the terms
of this Section 2.1.4 shall be controlling and shall govern over any the terms
of any such Application or any related reimbursement agreement or other related
agreement.
(b)    Upon the Issuance date of each Letter, the Issuer shall be deemed,
without further action by any party hereto, to have sold to each other Lender
with a Line of Credit Loan Commitment, and each other Lender with a Line of
Credit Loan Commitment shall be deemed, without further action by any party
hereto, to have purchased from the Issuer, a participation, to the extent of
such Lender’s respective Pro Rata Percentage, in such Letter, the obligations
thereunder and in the reimbursement obligations of Borrower due in respect of
drawings made under such Letter. If requested by the relevant Issuer, the Agent,
the other Lenders will execute any other documents reasonably requested by such
Issuer to evidence the purchase of such participation.
(c)    If Issuer has received documents purporting to draw under a Letter that
Issuer believes conform to the requirements of the Letter, or if Issuer has
decided that it will comply with Borrower’s written or oral request of
authorization to pay a drawing on any Letter that Issuer does not believe
conforms to the requirements of the Letter, Issuer or the Agent will notify
Borrower of that fact. An amount equal to the amount of such drawing shall be
paid by Borrower to the Agent for the account of the Issuer on the date such
drawing is made. The obligation of Borrower to repay the Agent for the account
of the Issuer or the Agent and the Lenders for any Advance under the Swing Line
or the Line of Credit made to fund such reimbursement, shall be absolute,
unconditional and irrevocable, shall continue for so long as any LC Obligation
is outstanding notwithstanding any termination of this Agreement, and shall be
paid strictly in accordance with the terms of this Agreement, notwithstanding
any of the following:



-24-

--------------------------------------------------------------------------------




(i)    Any lack of validity or enforceability of any Letter or LC Obligation;
(ii)    The existence of any claim, setoff, defense or other right which
Borrower may have or claim at any time against any Beneficiary, transferee or
holder of any Letter (or any Person for whom any such Beneficiary, transferee or
holder may be acting), Issuer or any other Person, whether in connection with a
Letter, this Agreement, the transactions contemplated hereby, or any unrelated
transaction; or
(iii)    Any statement or any other document presented under any Letter proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatever so long as
such statement or document appeared to comply with the terms of the Letter.
(d)    None of Issuer, the Lenders or any of the officers, directors, employees,
agents or affiliates of any of them shall be liable or responsible for, and the
obligations of Borrower to Issuer and the Lenders shall not be impaired by:
(i)    The use that may be made of any Letter or for any acts or omissions of
any Beneficiary, transferee or holder thereof in connection therewith;
(ii)    The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged
so long as such statement or document appeared to comply with the terms of the
Letter;
(iii)    The acceptance by Issuer of documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or
(iv)    Any other action of Issuer in making or failing to make payment under
any Letter if in good faith and in conformity with applicable U.S. or foreign
laws, regulations or customs.
(e)    Notwithstanding the foregoing, Borrower shall have a claim against Issuer
and the Agent, and Issuer and/or the Agent shall be liable to Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential,
damages suffered by Borrower which were determined in a final non-appealable
judgment by a court of competent jurisdiction to be caused by Issuer’s or the
Agent’s willful misconduct or gross negligence in determining whether documents
presented under any Letter comply with the terms thereof.
(f)    In the event any Lender is a Defaulting Lender, Borrower shall, at the
option of the Agent or Issuer, in their sole and absolute discretion, deposit
with the Agent, for the ratable benefit of the Lenders and Issuer, cash
collateral in an amount equal to such Defaulting Lender’s Pro Rata Percentage of
LC Obligations relating to any outstanding or requested Letter, which cash
collateral shall be used, if necessary, to cover such Defaulting Lender’s
obligation with respect to any drawing under a Letter that is not reimbursed by
Borrower. If any Letter is Issued and outstanding on the



-25-

--------------------------------------------------------------------------------




Maturity Date, Borrower shall deposit with the Agent, for the ratable benefit of
the Lenders and the Issuer: (i) cash collateral, or (ii) a backup letter of
credit issued to the Agent and acceptable to the Lenders, in either case, in an
amount equal to the LC Obligations relating to such Letter. In each case, such
cash collateral shall be held by the Agent in one or more Deposit Accounts which
may be interest bearing or non-interest bearing Deposit Accounts. Such cash
collateral shall be released, or such backup letter of credit shall be
terminated, if at all, only when such Letter has terminated, or in the case of
cash collateral deposited with respect to a Defaulting Lender, at such time, if
any, that such Defaulting Lender is either no longer a Defaulting Lender, or no
longer a Lender.
2.1.5    Funds Transfers.
(a)    The Swing Line Advances and the Line of Credit Advances (collectively
“Advances” and individually, an “Advance”) shall also sometimes collectively be
referred to in each case as a “Loan” and collectively the “Loans”. It is
anticipated that on each Business Day Borrower may wish to borrow and repay
Loans under the Line of Credit. To the extent possible, these Loans will be made
by the Agent under the Swing Line. To minimize the number of transfers of funds
to and from the Lenders resulting from such borrowings and repayments, the Agent
may fund daily Loans under the Line of Credit for the accounts of the Lenders
and apply daily repayments of Loans under the Line of Credit to the accounts of
the Lenders, other than according to the Lenders’ Pro Rata Percentages (i.e.,
without receiving from the other Lenders their Pro Rata Percentage of a Loan
under the Line of Credit on the date of disbursement thereof or without paying
the other Lenders their Pro Rata Percentage of a repayment of a Loan under the
Line of Credit on the date of payment thereof), provided however, that no such
Loan shall be made and no repayment of such a Loan shall be applied other than
according to the Lenders’ Pro Rata Percentages, if: (i) at the time of such Loan
or repayment the Agent has actual knowledge of a Matured Default, or (ii) after
giving effect to such requested Loan or after applying the repayment, the
absolute value of the amount that would have to be reallocated to make the Loans
under the Line of Credit held according to the Lenders’ Pro Rata Percentages,
would exceed the Swing Line Limit; or (iii) after giving effect to such
requested Loan, the Agent would hold at the end of any Business Day, Loans under
the Swing Line and the Line of Credit exceeding its Line of Credit Loan
Commitment plus the Swing Line Limit.
(b)    On any Business Day in the discretion of the Agent, if the outstanding
Loans are not held, or will not be held by reason of a request for an Advance,
according to the Lenders’ Pro Rata Percentages under the Line of Credit, by
reason of Swing Line Advance (or a request therefore) or otherwise, the Agent
shall give notice to the Lenders not later 12:00 noon (local time in Denver,
Colorado) of the amount of funds to be transferred from the Agent to the
Lenders, or from the Lenders to the Agent, or from one Lender to another, as the
case may be (each such transfer, an “Funds Transfer”) required (giving effect to
anticipated Swing Line Advances and to anticipated payments to be applied under
the Swing Line) to cause the respective Loans to be held by the Lenders
according to their respective Pro Rata Percentages and subject to each Lender’s
maximum Line of Credit Loan Commitment. On the Business Day of such notice the
necessary Funds Transfers shall be made in Immediately Available Funds not later
than 2:00 p.m. (local time in Denver, Colorado).



-26-

--------------------------------------------------------------------------------




(c)    Except as provided in Section 2.1.5(d), any Funds Transfer by the Lenders
to the Agent shall be deemed to constitute Loans by such Lenders to Borrower and
repayments by Borrower of Loans held by the Agent, and any Funds Transfer by the
Agent to the Lenders shall be deemed to constitute Loans by the Agent to
Borrower and repayments of Loans held by the Lenders.
(d)    In the event that on the date on which any Funds Transfer is required to
be made pursuant to Section 2.1.5(b), a Matured Default of the type described in
clause (i) of the definition thereof shall have occurred and be continuing, any
Funds Transfer by the Lenders to the Agent, and any Funds Transfer by the Agent
to the Lenders shall be deemed to constitute a purchase by the Lenders or the
Agent, as the case may be, of a direct interest, in the amount of such Funds
Transfer, in outstanding Loans of the Lenders to Borrower, to the end that each
of the Lenders shall have an interest therein equal to their respective Pro Rata
Percentages as of the date of occurrence of such Matured Default.
(e)    At any time after any Lender (a “Selling Lender”) has received any Funds
Transfer that constitutes a purchase by any other Lender (a “Purchasing Lender”)
of a direct interest in such Selling Lender’s Loans pursuant to
Section 2.1.5(d), if such Selling Lender receives any payment on account of its
Loans such Selling Lender will distribute to such Purchasing Lender its
proportionate share of such payment (appropriately adjusted in the case of
interest payments, to reflect the period of time during which such Purchasing
Lender’s direct interest was outstanding and funded); provided however, that in
the event that such payment received by such Selling Lender is required to be
returned, such Purchasing Lender will return to such Selling Lender any portion
thereof previously distributed to it by such Selling Lender.
(f)    Provided that no Lender (other than the Agent, when making Swing Line
Advances) shall be required to make Loans or Funds Transfers that would cause
its outstanding Loans to exceed its Commitments, each Lender’s obligation to
make Funds Transfers pursuant to Section 2.1.5(b) shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Agent or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or a Matured Default or the termination of the Commitments; (iii) any
adverse change in the condition (financial or otherwise) of Borrower or any
other Person; (iv) any breach of this Agreement by Borrower or any other Lender,
including without limitation, any other Lender’s failure to make any Funds
Transfer; or (v) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. In the event that any Lender (whether or
not it has been previously determined by the Agent to be a Defaulting Lender)
fails to fund Advances, Loans, Funds Transfers (or purchases of participations
in respect thereof, as applicable), or reimbursements of drawings under Letters,
in each case when due under this Agreement and in Immediately Available Funds,
then, at the option of the Agent, in its sole and absolute discretion, all or
any part of such unfunded obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
of their respective Line of Credit Loan Commitment (without taking into account
the Line of Credit Loan Commitment of any such Defaulting Lender), provided
however, such reallocated funding obligation shall not, in any event, result in
any Lender being required to have Loans, reimbursement obligations with respect
to drawings under Letters and Funds Transfer obligations in respect of Swing
Line Loans,



-27-

--------------------------------------------------------------------------------




outstanding in an aggregate amount in excess of the maximum dollar amount of its
respective Line of Credit Loan Commitment.
2.2    Payment of Principal and Interest; Default Rate. The principal amount
outstanding under the Swing Line and the Line of Credit shall be due and payable
on the Maturity Date. Loans under the Swing Line shall be Daily Reset LIBOR Rate
Loans or Base Rate Loans, as selected by the Borrower; provided, that
notwithstanding anything to the contrary set forth herein, the Applicable Margin
for any Swing Line Loan shall be such amount as agreed to by the Borrower and
the Swing Line Lender until such time as a Matured Default is outstanding, at
which time the Applicable Margin as set forth herein shall be used. Loans under
the Line of Credit may, at the option of Borrower, be Base Rate Loans or LIBOR
Rate Loans. Each request for LIBOR Rate Loans shall be in a minimum amount of
One Million Dollars ($1,000,000) and an integral multiple of One Million Dollars
($1,000,000) and shall be subject to the restrictions set forth in the
definition of Interest Period and the other restrictions set forth in this
Section 2.2. Borrower shall pay interest on the unpaid principal amount of each
Loan made by each Lender from the date of such Loan until such principal amount
shall be paid in full, at the times and at the rates per annum set forth below:
(a)    Except as provided in Subsection (d) of this Section, during such periods
as such Loan is a Daily Reset LIBOR Rate Loan, a rate per annum equal to the
lesser of (i) the sum of the Daily Reset LIBOR Rate in effect from time to time
plus the Applicable Margin and (ii) the Highest Lawful Rate, payable monthly in
arrears on the first day of each month commencing May 1, 2017, and on the
Maturity Date, which interest may, at the discretion of the Agent, be paid by an
Agent initiated Advance pursuant to Section 2.1 or by a debit to a deposit
account at U.S. Bank initiated by the Agent per any preauthorization provided by
Borrower to the Agent, without prior demand by the Agent.
(b)    Except as provided in Subsection (d) of this Section, during such periods
as such Loan is a Base Rate Loan, a rate per annum equal to the lesser of
(i) the sum of the Base Rate in effect from time to time plus the Applicable
Margin and (ii) the Highest Lawful Rate, payable monthly in arrears on the first
day of each month commencing May 1, 2017, and on the Maturity Date, which
interest may, at the discretion of the Agent, be paid by an Agent initiated
Advance pursuant to Section 2.1 or by a debit to a deposit account at U.S. Bank
initiated by the Agent per any preauthorization provided by Borrower to the
Agent, without prior demand by the Agent.
(c)    Except as provided in Subsection (d) of this Section, during such periods
as such Loan is a LIBOR Rate Loan, a rate per annum during each day of each
Interest Period for such Loan equal to the lesser of (i) the sum of the LIBOR
Rate for such Interest Period for such Loan plus the Applicable Margin and
(ii) the Highest Lawful Rate, payable in arrears on the last day of the Interest
Period in respect of such LIBOR Rate Loan, and, if the Interest Period with
respect to such LIBOR Rate Loan exceeds three months, the day which is three
months after the making of such LIBOR Rate Loan, which interest may, at the
discretion of the Agent, be paid by an Agent initiated Advance pursuant to
Section 2.1 or by a debit to a deposit account at U.S. Bank initiated by the
Agent per any preauthorization provided by Borrower to the Agent, without prior
demand by the Agent.



-28-

--------------------------------------------------------------------------------




(d)    After the occurrence of a Matured Default and for so long as such Matured
Default is continuing, the Agent shall (upon the direction of the Required
Lenders) notify Borrower that any and all amounts due hereunder or under any
other Financing Agreement, whether for principal, interest (to the extent
permitted by applicable law), fees, expenses or otherwise, shall bear interest,
from the date of such notice by the Agent and for so long as such Matured
Default continues, payable on demand, at a rate per annum (the “Default Rate”)
equal to the lesser of (i)(A) with respect to a Daily Reset LIBOR Rate Loan, the
sum of two percent (2.0%) per annum plus the Daily Reset LIBOR Rate in effect
from time to time plus the Applicable Margin (as set forth herein); (B) with
respect to a Base Rate Loan, the sum of two percent (2.0%) per annum plus the
Base Rate in effect from time to time plus the Applicable Margin; or (C) with
respect to a LIBOR Rate Loan, the sum of two percent (2.0%) per annum plus the
LIBOR Rate then in effect for such LIBOR Rate Loan plus the Applicable Margin;
or (ii) the Highest Lawful Rate.
(e)    All computations of interest pursuant to this Section 2.2 shall be made
by the Agent with respect to all Loans on the basis of a year of 360 days,
except, that (x) when interest is computed by reference to the Base Rate or (y)
when the foregoing would result in a rate exceeding the Highest Lawful Rate, in
each such case, such computations shall be based on a year of 365 or 366 days,
as the case may be. Interest with respect to all Loans, whether based on a year
of 360, 365 or 366 days, shall be charged for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by the Agent of an interest
rate shall be conclusive and binding for all purposes, absent manifest error.
(f)    Subject to the other restrictions set forth in this Agreement, Borrower
may on any Business Day, upon Borrower’s written (including facsimile) notice or
oral notice followed by written (including facsimile) confirmation, given by
Borrower to the Agent not later than 10:00 am (local time in Denver, Colorado)
on the second Business Day prior to the date of any proposed interest conversion
or rollover, (a) convert Loans of one Type into Loans of another Type, or
(b) continue or rollover existing LIBOR Rate Loans; provided however, (i) with
respect to any conversion into or rollover of a LIBOR Rate Loan, no Default or
Matured Default shall have occurred and be continuing, and (ii) any continuation
or rollover of LIBOR Rate Loans for the same or a different Interest Period or
into Base Rate Loans, shall be made on, and only on, the last day of an Interest
Period for such LIBOR Rate Loans. Each such notice of interest conversion shall
specify therein the requested (x) date of such conversion, (y) the Loans to be
converted and whether such Loans constitute LIBOR Rate Loans, and (z) if such
interest conversion is into Loans constituting LIBOR Rate Loans, the duration of
the Interest Period for each such Loan. The Agent shall promptly deliver a copy
thereof to each Lender. Each such notice shall be irrevocable and binding on
Borrower. If Borrower shall fail to give a notice of interest conversion with
respect to any LIBOR Rate Loan as set forth above, such Loan shall automatically
convert to a Base Rate Loan on the last day of the Interest Period with respect
thereto. The provisions of this Section 2.2(f) shall also apply to initial
Advances made as LIBOR Rate Loans.
2.3    Prepayments; Termination of the Commitments.
(a)    Borrower may at any time prepay the outstanding principal amount of any
Loan, in either case in whole or in part, in accordance with this Section 2.3.
With respect to any prepayment,



-29-

--------------------------------------------------------------------------------




Borrower shall give prior written notice of any such prepayment to the Agent,
which notice shall state the proposed date of such prepayment (which shall be a
Business Day), the Loans to be prepaid and the aggregate amount of the
prepayment, and which notice shall be delivered to the Agent not later than
12:00 noon (local time in Denver, Colorado): (a) with respect to any Loan which
is a Daily Reset LIBOR Rate Loan or a Base Rate Loan, on the date of the
proposed prepayment, and (b) with respect to any Loan which is a LIBOR Rate
Loan, two (2) Business Days prior to the date of the proposed prepayment. All
prepayments of Daily Reset LIBOR Rate Loans or Base Rate Loans shall be without
premium. All prepayments of LIBOR Rate Loans shall be made together with accrued
and unpaid interest (if any) to the date of such prepayment on the principal
amount prepaid without premium thereon, provided however, that losses, costs or
expenses incurred by any Lender as described in Section 2.3(b) shall be payable
with respect to each such prepayment. All notices of prepayment shall be
irrevocable and the payment amount specified in each such notice shall be due
and payable on the prepayment date described in such notice, together with, in
the case of LIBOR Rate Loans, accrued and unpaid interest (if any) on the
principal amount prepaid and any amounts due under Section 2.3(b). Borrower
shall have no optional right to prepay the principal amount of any LIBOR Rate
Loan other than as provided in this Section 2.3.
(b)    Borrower will indemnify each Lender against, and reimburse each Lender on
demand for, any loss, cost or expense incurred or sustained by such Lender
(including without limitation, any loss or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Rate Loan and/or loss of net yield) as a result of
(a) any payment, conversion, rollover, or prepayment of all or a portion of any
LIBOR Rate Loan on a day other than the last day of an Interest Period for such
LIBOR Rate Loan, (b) any payment, conversion, rollover or prepayment (whether
required hereunder or otherwise) of such Lender’s Loan made after the delivery
of a notice of borrowing delivered pursuant to Section 2.2 (whether oral or
written) but before the proposed date for such LIBOR Rate Loan if such payment
or prepayment prevents the proposed borrowing from becoming fully effective,
(c) after receipt by the Agent of a notice of borrowing delivered pursuant to
Section 2.2, the failure of any Loan to be made or effected by such Lender due
to any condition precedent to a borrowing not being satisfied or due to any
other action or inaction of Borrower or (d) any rescission of a notice of
borrowing delivered pursuant to Section 2.2 or a notice of interest conversion
delivered pursuant to Section 2.2. Any Lender demanding payment under this
Section 2.3 shall deliver to Borrower and the Agent a statement reasonably
setting forth the amount and manner of determining such loss, cost or expense,
which statement shall be conclusive and binding for all purposes, absent
manifest error. Compensation owing to a Lender as a result of any such loss,
cost or expense resulting from a payment, prepayment, conversion or rollover of
a LIBOR Rate Loan shall include without limitation, an amount equal to the sum
of (i) the amount of the net yield that, but for such event, such Lender would
have earned for the remainder of the applicable Interest Period plus (ii) any
expense incurred by such Lender. Notwithstanding any provision herein to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
of any part of the LIBOR Rate Loans in any manner it elects; it being
understood, however, that all determinations hereunder shall be made as if the
Lender had actually funded and maintained each LIBOR Rate Loan during the
Interest Period for such Loan through the purchase of deposits having a term
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period (whether or not the Lender shall have
granted any participations in such Loans).



-30-

--------------------------------------------------------------------------------




(c)    Borrower shall have the right, upon at least five Business Days’ written
notice to the Lenders, to terminate the Line of Credit Loan Commitments, (i) in
whole (subject to the last sentence of this Section 2.3(c)) or (ii) in part, in
a minimum amount of Five Million Dollars ($5,000,000) and an integral multiple
of One Million Dollars ($1,000,000); provided, however, that any such
termination shall be accompanied, (i) in the case of a termination in whole, by
payment of the Line of Credit Loan Liabilities in full and the return or cash
coverage of any Letter then outstanding, or (ii) in the case of a partial
termination, payment of the Line of Credit Loan Liabilities to the extent
necessary to cause the Available Amount to be not less than zero. Any partial
reduction of the Line of Credit Loan Commitments pursuant to this Section 2.3(c)
shall result in a reduction pro-rata of the Line of Credit Loan Commitments of
each of the Lenders.
2.4    Purpose. The purpose of the Line of Credit is to provide funds for (i)
general working capital and corporate purposes, (ii) capital expenditures, (iii)
Permitted Acquisitions, and (iv) the refinancing of certain Indebtedness, in
each case for the Borrower and its consolidated subsidiaries.
2.5    Loan and Letter of Credit Fees.
(a)    Agent’s Fees. Borrower agrees to pay to the Agent, in respect of its
administrative duties hereunder: a one time syndication and arrangement fee on
the Closing Date; an annual agent’s fee on the Closing Date and on each
anniversary date to the Maturity Date; and one time fronting fees from time to
time in respect of the initial Issuance of Letters, all in amounts as set forth
in the Agent’s Letter. Each of the Agent’s fees shall be fully earned on the
date they become payable and if not paid timely by Borrower, at the option of
the Agent, shall be paid by Advances pursuant to Section 2.1, without prior
demand by the Agent. No Persons other than the Agent shall have any interest in
any such Agent’s fees.
(b)    Initial Fees. Borrower agrees to pay to the Agent for distribution to the
Lenders, including the Agent the one time fees set forth in the Agent’s Letter.
Each of these fees shall be fully earned and if not paid timely by Borrower, at
the option of the Agent, shall be paid by Advances pursuant to Section 2.1,
without prior demand by the Agent.
(c)    Quarterly Non-Use Fees. Borrower agrees to pay to the Agent for
distribution to the Lenders other than any Defaulting Lender (based on their
respective pro rata average principal amounts outstanding under the Swing Line
and the Line of Credit or their respective Pro Rata Percentages if, in any case,
said average principal amounts outstanding are zero) quarterly non-use fees
(“Non-Use Fees”) through the Maturity Date, calculated using the then applicable
rates per annum set forth in the definition of Applicable Margin, and applied to
the daily average Available Amount; provided, however, that outstanding Swing
Line Loans shall not constitute usage of the Commitments (other than U.S. Bank’s
or any successor Swing Line Lender’s Commitments) for purposes of determining
Non-Use Fees. The quarterly Non-Use Fees shall be due and payable in arrears
with respect to the prior quarter on the first day of each January, April, July
and October hereafter through the Maturity Date. Pro-rated Non-Use Fees shall be
due and payable on the first day of the quarter following the Closing Date and
on the Maturity Date. Pro-rated Non-Use Fees shall be due and payable to the
Lenders on the Closing Date based on the Commitments and outstanding amounts
under the Existing Agreement. The quarterly Non-Use Fees shall be fully



-31-

--------------------------------------------------------------------------------




earned as they accrue and if not paid timely by Borrower, at the option of the
Agent, shall be paid by Advances pursuant to Section 2.1, without prior demand
by the Agent.
(d)    Letter of Credit Fees. Borrower agrees to pay to the Agent, for
distribution to the Lenders (based on their respective Pro Rata Percentages),
quarterly fees (“Standby LC Fees”), payable in arrears with respect to the prior
quarter on the first day of each January, April, July and October, in respect of
each Letter that is a Standby Letter of Credit Issued hereunder, calculated
using the then applicable rates per annum set forth in the definition of
Applicable Margin, and applied to daily average face amounts of all such Letters
outstanding during such quarter, respectively. Pro-rated Standby LC Fees shall
be due and payable on the first day of the quarter following the Closing Date,
on the Maturity Date and, with respect to a Letter that terminates, on the date
such Letter terminates. Pro-rated Standby LC Fees shall be due and payable to
the Lenders on the Closing Date based on the Letters outstanding under the
Existing Agreement. Borrower shall also pay to the Agent for the account of the
Issuer Issuing any Letter, the normal and customary processing fees charged by
such Issuer in connection with the Issuance of or drawings under each such
Letter. Standby LC Fees and related processing fees shall be fully earned as
they accrue and if not paid timely by Borrower, at the option of the Agent,
shall be paid by Advances pursuant to Section 2.1, without prior demand by the
Agent.
(e)    Calculation of Fees. The fees payable under this Section 2.5 which are
based on an annual percentage rate shall be calculated by the Agent on the basis
of a 360-day year, for the actual days (including the first day but excluding
the last day) occurring in the period for which such fee is payable. Each
determination by the Agent of fees payable under this Section 2.5 shall be
conclusive and binding for all purposes, absent manifest error.
(f)    Fees Not Interest. The fees described in this Agreement represent
compensation for services rendered and to be rendered separate and apart from
the lending of money or the provision of credit and do not constitute
compensation for the use, detention, or forbearance of money, and the obligation
of Borrower to pay each fee described herein shall be in addition to, and not in
lieu of, the obligation of Borrower to pay interest, other fees described in
this Agreement, and expenses otherwise described in this Agreement. Fees shall
be payable when due in Dollars and in Immediately Available Funds. All fees
shall be non-refundable.
2.6    Borrower’s Loan Account. The Agent shall maintain a loan account (“Loan
Account”) on its books in which shall be recorded: (a) all Line of Credit
Advances made by the Agent to Borrower pursuant to this Agreement; (b) all
receipts and disbursements from and to the other Lenders; (c) all payments made
by Borrower; and (d) all other appropriate debits and credits as provided in
this Agreement, including without limitation, all receipts of fees, charges,
expenses and interest. All entries in Borrower’s Loan Account shall be made in
accordance with the Agent’s customary accounting practices as in effect from
time to time. Borrower promises to pay the amount reflected as owing by and
under its Loan Account and all other obligations hereunder as such amounts
become due or are declared due pursuant to the terms of this Agreement.
2.7    Statements. All Advances to Borrower, and all other debits and credits
provided for in this Agreement, shall be evidenced by entries made by the Agent
in its internal data control systems showing the date, amount and reason for
each such debit or credit. Until such time as the



-32-

--------------------------------------------------------------------------------




Agent shall have rendered to Borrower and the Lenders written statements of
account, the balance in Borrower’s Loan Account, as set forth on the Agent’s
most recent printout, shall be rebuttable presumptive evidence of the amounts
due and owing the Lenders by Borrower and, as the case may be, by the Lenders to
each other. On or about the last day of each calendar month, the Agent shall
mail to Borrower a statement setting forth the balance of Borrower’s Loan
Account, including without limitation, principal, interest, expenses and fees.
Each such statement shall be subject to subsequent adjustment by the Agent but
shall, absent manifest errors or omissions, be presumed correct and binding upon
Borrower and shall constitute an account stated unless, within sixty (60) days
after receipt of any statement from the Agent, Borrower or a Lender shall
deliver to the Agent written objection specifying the error or errors, if any,
contained in such statement.
2.8    Termination of Agreement. Subject to and in accordance with Section 9.1,
the Agent shall have the right, without notice to Borrower, to terminate the
Commitments immediately upon a Matured Default. In addition, the Commitments
shall be deemed immediately terminated and all of the Liabilities shall be
immediately due and payable, without notice to Borrower, on the Maturity Date.
In the event the Commitments are terminated, the remainder of this Agreement
shall remain in full force and effect until the payment in full of the
Liabilities and the termination of any Letters. Notwithstanding the foregoing,
in the event that a proceeding under any bankruptcy, reorganization, arrangement
of debt, insolvency, readjustment of debt or receivership law or statute is
filed by or against Borrower or any Guarantor of the Liabilities, or Borrower or
any Guarantor of the Liabilities makes an assignment for the benefit of
creditors, the Commitments shall be deemed to be terminated immediately, and all
the Liabilities shall be due and payable, without presentment, demand, protest
or further notice (including without limitation, notice of intent to accelerate
and notice of acceleration) of any kind, all of which are expressly waived by
Borrower, provided, however, that in the event a proceeding against Borrower or
any Guarantor of the Liabilities is dismissed within sixty (60) days of the date
of its filing then the Commitments shall be deemed to be reinstated as of the
date the order of dismissal becomes final and the Agent is given notice thereof,
and provided, however, the automatic reimbursement of the Issuer by the Lenders
as provided for in this Agreement shall continue with respect to any
post-petition drawings under any Letters. This Agreement shall terminate when
the Commitments have terminated, any Letters Issued hereunder have terminated
and the Liabilities have been indefeasibly paid in full.
3.    INTENTIONALLY OMITTED.
4.    CONDITIONS TO ADVANCES.
Notwithstanding any other provisions to the contrary contained in this
Agreement, the making of Advances or the Issuance of Letters provided for in
this Agreement shall be conditioned upon the following:
4.1    Compliance. All representations and warranties contained in this
Agreement shall be true on and as of the date of the making of each Advance and
issuance of each Letter as if such representations and warranties had been made
on and as of such date, and no Default or Matured Default shall have occurred
and be continuing or shall exist.



-33-

--------------------------------------------------------------------------------




4.2    Documentation. Prior to the initial Advance under this Agreement,
Borrower shall have executed and/or delivered to the Agent all of the documents
listed on the List of Closing Documents attached as Exhibit 4A.
4.3    Acquisition Amounts. No more than Four Hundred Million Dollars
($400,000,000) in the aggregate of Loan or Letter proceeds shall have been used
(giving effect to any requested Advance or Letter) to consummate Permitted
Acquisitions, capital expenditures or purchases of fixed assets; provided,
however, that unless designated as being subject hereto in a written notice from
the Borrower to the Agent, no Acquisition of Accounts, Inventory or other
current assets shall be subject to this Four Hundred Million Dollars
($400,000,000) limitation.
5.    GUARANTIES. Borrower agrees to obtain, for the ratable benefit of the
Lenders, the guaranty or guaranties, the form of which guaranty is attached as
Exhibit 5A, of any wholly owned consolidated domestic subsidiary of Borrower,
other than an Excluded Consolidated Subsidiary, that is a Material Subsidiary
(collectively, the “Guarantors”); provided that, if at any time the aggregate
amount contributed to Consolidated EBITDA by all direct or indirect consolidated
subsidiaries of Borrower that are not Guarantors or Excluded Consolidated
Subsidiaries exceeds twenty-five percent (25%) of Consolidated EBITDA as of the
end of any such fiscal quarter, or the assets of all direct or indirect
consolidated subsidiaries of Borrower that are not Guarantors or Excluded
Consolidated Subsidiaries exceeds twenty-five percent (25%) of the gross assets
of Borrower and its consolidated subsidiaries as of the end of any fiscal
quarter, Borrower (or, in the event the Borrower has failed to do so within ten
(10) days, the Agent) shall designate sufficient consolidated subsidiaries of
Borrower that are domestic subsidiaries and that are not Excluded Consolidated
Subsidiaries as Guarantors to eliminate such excess, and each such designated
consolidated subsidiary of Borrower that is a domestic subsidiary shall provide
the aforementioned guaranty, the form of which is attached as Exhibit 5A, and
shall for all purposes of this Agreement constitute a Guarantor; provided, that
no foreign subsidiary shall be required to become a Guarantor, even if the
Borrower is unable to satisfy the foregoing requirement based upon guarantees
made by domestic subsidiaries. Exhibit 5B contains a list of the wholly owned
consolidated subsidiaries of Borrower required to be Guarantors as of the date
of this Agreement.
6.    REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants to the Lenders that:
6.1    Litigation and Proceedings. Except as set forth on Part 1 of Exhibit 6A
and except for judgments and pending or, to the best of Borrower’s knowledge,
threatened litigation, contested claims and governmental proceedings which are
not, in the aggregate, material to Borrower’s financial condition, results of
operations or business, no judgments are outstanding against Borrower and its
consolidated subsidiaries, nor is there pending or threatened any litigation,
contested claim, or governmental proceeding by, against or with respect to
Borrower and its consolidated subsidiaries.
6.2    Other Agreements. Except as set forth on part 2 of Exhibit 6A, Borrower
and its consolidated subsidiaries are not in default under any contract, lease
or commitment to which Borrower or its consolidated subsidiaries are a party or
by which Borrower and its consolidated subsidiaries are bound, except those
which are not, in the aggregate, material to Borrower’s and its



-34-

--------------------------------------------------------------------------------




consolidated subsidiaries financial condition, results of operations or
business. Borrower knows of no dispute, except as set forth on part 2 of
Exhibit 6A, relating to any contract, lease, or commitment of Borrower and its
consolidated subsidiaries, except those which are not, in the aggregate,
material to Borrower’s financial condition, results of operations or business.
6.3    Licenses, Patents, Copyrights, Trademarks and Trade Names. There is no
action, proceeding, claim or complaint pending or threatened to be brought
against Borrower or its consolidated subsidiaries by any Person which might
jeopardize any of Borrower’s or its consolidated subsidiaries interest in any
licenses, patents, copyrights, trademarks, trade names or applications except
those which are not, in the aggregate, material to Borrower’s financial
condition, results of operations or business.
6.4    Encumbrances. Except as permitted under Section 8.1, all of the property
of Borrower and its consolidated subsidiaries is free and clear of all security
interests, liens, claims and encumbrances. Part 3 of Exhibit 6A sets forth all
Limited Recourse Debt and Recourse Debt secured by liens that is outstanding as
of the Closing Date.
6.5    Location of Assets; Chief Executive Office. The chief executive office of
Borrower is located at 1947 Briarfield Boulevard, Maumee, OH 43537. As of the
execution of this Agreement, the books and records of Borrower are located at
the chief executive office of Borrower. If Borrower shall intend to make any
change in any of such locations, Borrower shall notify the Agent at least thirty
(30) days prior to such change.
6.6    Tax Liabilities. Borrower and its consolidated subsidiaries have filed
all federal, state and local tax reports and returns required by any law or
regulation to be filed by Borrower and its consolidated subsidiaries and they
have either duly paid all taxes, duties and charges indicated to be due on the
basis of such returns and reports or has made adequate provision for the payment
thereof, and the assessment of any material amount of additional taxes in excess
of those paid and reported is not reasonably expected. The reserves for taxes
reflected on Borrower’s consolidated balance sheet are adequate in amount for
the payment of all liabilities for all taxes (whether or not disputed) of
Borrower and its consolidated subsidiaries accrued through the date of such
balance sheet. There are no material unresolved questions or claims concerning
any tax liability of Borrower and its consolidated subsidiaries, except as
described on part 4 of Exhibit 6A.
6.7    Indebtedness. Except as contemplated by this Agreement, as disclosed on
part 5 of Exhibit 6A and as disclosed on the financial statements identified in
Section 6.13, Borrower has no other indebtedness, contingent obligations or
liabilities, outstanding bonds, letters of credit or acceptances to any other
Person or loan commitments from any other Person, other than accounts payable
incurred in the ordinary course of business.
6.8    Affiliates. Borrower and its consolidated subsidiaries have no
Affiliates, other than their directors, officers, agents and employees and those
Persons disclosed on part 6 of Exhibit 6A as updated from time to time by
Borrower, and the legal relationship of Borrower and its consolidated
subsidiaries to each such Affiliate is accurately and completely described
thereon.



-35-

--------------------------------------------------------------------------------




6.9    Environmental Matters. Except as disclosed on part 7 of Exhibit 6A,
(a) Borrower and its consolidated subsidiaries have not received any notice to
the effect, or have any knowledge, that the Property or its operations are not
in compliance with any of the requirements of applicable federal, state and
local environmental, health and safety statutes and regulations (“Environmental
Laws”) or are the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which noncompliance or
remedial action could have a material adverse effect on the business,
operations, Property, assets or conditions (financial or otherwise) of Borrower
and its consolidated subsidiaries; (b) there have been no releases of hazardous
materials at, on or under the Property that, singly or in the aggregate could
have a material adverse effect on the business, operations, Property, assets or
conditions (financial or otherwise) of Borrower and its consolidated
subsidiaries; (c) there are no underground storage tanks, active or abandoned,
including without limitation petroleum storage tanks, on or under the Property
that, singly or in the aggregate could have a material adverse effect on the
business, operations, Property, assets or conditions (financial or otherwise) of
Borrower and its consolidated subsidiaries; (d) Borrower and its consolidated
subsidiaries have not directly transported or directly arranged for the
transportation of any hazardous material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA or on
any similar state list or which is the subject of federal, state or local
enforcement actions or other investigations which may lead to material claims
against Borrower and its consolidated subsidiaries for any remedial work, damage
to natural resources or personal injury, including without limitation, claims
under CERCLA; and (e) no conditions exist at, on or under the Property which,
with the giving of notice, would rise to any material liability under any
Environmental Laws.
6.10    Existence. Borrower is a corporation duly organized and in good standing
under the laws of the State of Ohio and Borrower and its consolidated
subsidiaries are duly qualified to do business and are in good standing in all
states where such qualification is necessary, except for those jurisdictions in
which the failure so to qualify would not, in the aggregate, have a material
adverse effect on Borrower’s financial condition, results of operations or
business.
6.11    Authority. The execution and delivery by Borrower of this Agreement and
all of the other Financing Agreements and the performance of Borrower’s
obligations hereunder and thereunder: (a) are within Borrower’s powers; (b) are
duly authorized by Borrower’s board of directors; (c) are not in contravention
of the terms of Borrower’s articles or certificate of incorporation or code of
regulations; (d) are not in contravention of any law or laws, or of the terms of
any indenture, agreement or undertaking to which Borrower is a party or by which
Borrower or any of Borrower’s property is bound; (e) do not require any consent,
registration or approval of any Governmental Authority or of any other Person,
except such consents or approvals as have been obtained; (f) do not contravene
any contractual restriction or Governmental Requirement binding upon Borrower;
and (g) will not, except as contemplated or permitted by this Agreement, result
in the imposition of any lien, charge, security interest or encumbrance upon any
property of Borrower under any existing indenture, mortgage, deed of trust, loan
or credit agreement or other material agreement or instrument to which Borrower
is a party or by which Borrower or any of Borrower’s property may be bound or
affected. Borrower shall deliver to the Agent, upon the Agent’s request



-36-

--------------------------------------------------------------------------------




therefor, a written opinion of counsel as to the matters described in the
foregoing clauses (a) through (g).
6.12    Binding Effect. This Agreement and all of the other Financing Agreements
set forth the legal, valid and binding obligations of Borrower and the
Guarantors of the Liabilities, respectively, and are enforceable against
Borrower and the Guarantors of the Liabilities, respectively, in accordance with
their respective terms.
6.13    Correctness of Financial Statements. The consolidated financial
statements delivered from time to time by Borrower to the Lenders present fairly
the financial condition of Borrower and its consolidated subsidiaries, and have
been prepared in accordance with GAAP consistently applied. Since the date of
the most recent financial statements delivered to the Lenders, there has been no
materially adverse change in the condition or operation of Borrower and its
consolidated subsidiaries.
6.14    Employee Controversies. Except as set forth on Part 1 of Exhibit 6A,
there are no controversies pending or, to the best of Borrower’s knowledge,
threatened between Borrower and its consolidated subsidiaries or any of their
employees, other than employee grievances arising in the ordinary course of
business or which are not, in the aggregate, material to Borrower’s financial
condition, results of operations or business.
6.15    Compliance with Laws and Regulations. Borrower and its consolidated
subsidiaries are in compliance with all Governmental Requirements, including,
without limitation, Anti-Corruption Laws and applicable Sanctions, relating to
the business operations and the assets of Borrower and its consolidated
subsidiaries, except for Governmental Requirements, the violation of which would
not have a material adverse effect on Borrower’s financial condition, results of
operations or business.
6.16    Account Warranties. Except as disclosed to the Agent from time to time
in writing, all Accounts which are reflected on Borrower’s financial statements
delivered to the Agent pursuant to Section 7.1 are genuine, in all respects what
they purport to be, have not been reduced to any judgment, are evidenced by not
more than one executed original agreement, contract or document, and represent
undisputed, bona fide transactions completed in accordance with the terms and
conditions of any related document; the Accounts have not been pledged, sold or
assigned to any Person; and except as disclosed to the Agent from time to time
in writing, Borrower has no knowledge of any fact or circumstance which would
impair the validity or collectibility of any of the Accounts that in the
aggregate are material in amount.
6.17    Inventory Warranties. Except as disclosed to the Agent from time to time
in writing, all Inventory reflected on Borrower’s financial statements delivered
to the Agent pursuant to Section 7.1 shall be of good and merchantable quality,
free from any defects which might affect the market value of such Inventory.
6.18    Solvency. Borrower and its consolidated subsidiaries are solvent, able
to pay their debts generally as such debts mature, and have capital sufficient
to carry on their business and all businesses in which they are about to engage.
The saleable value of the total consolidated assets



-37-

--------------------------------------------------------------------------------




of Borrower and its consolidated subsidiaries at a fair valuation, and at a
present fair saleable value, is greater than the amount of total consolidated
obligations of Borrower and its consolidated subsidiaries to all Persons (taking
into account, as applicable, rights of contribution, subrogation and indemnity
with regard to obligations shared with others). Borrower and its consolidated
subsidiaries will not be rendered insolvent by the execution or delivery of this
Agreement or of any of the other Financing Agreements or by the transactions
contemplated hereunder or thereunder.
6.19    ERISA. No events, including without limitation, any “reportable event”
or “prohibited transactions,” as those terms are defined in the Employee
Retirement Income Security Act of 1974 as the same may be amended from time to
time (“ERISA”), have occurred in connection with any type of plan, arrangement,
association or fund covered by ERISA in which any personnel of Borrower or an
Affiliate which is under common control with Borrower (within the meaning of
applicable provisions of the IRC) participate (“Benefit Plans”). The Benefit
Plans are otherwise in compliance with all applicable provisions of ERISA and
the IRC and meet the minimum funding standards of ERISA and the IRC.
6.20    Margin Security. Borrower does not own any margin security and none of
the loans advanced hereunder shall be used for the purpose of purchasing or
carrying any margin securities or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase any margin securities or
for any other purpose not permitted by Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
6.21    Investment Company Act Not Applicable. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
6.22    Full Disclosure. All factual information taken as a whole in the
materials furnished by or on behalf of Borrower to the Agent or any Lender for
purposes of or in connection with the transactions contemplated under this
Agreement and the other Financing Agreements, does not contain any untrue
statement of a material fact or omit to state any material fact necessary to
keep the statements contained therein from being misleading as of the date of
this Agreement, and thereafter as supplemented by information provided to the
Agent or the Lenders in writing pursuant to this Agreement. The financial
projections and other financial information furnished to the Agent and the
Lenders by Borrower and to be delivered under this Agreement, were prepared in
good faith on the basis of information and assumptions that Borrower believed to
be reasonable as of the date of such information.
6.23    Intellectual Property. Borrower and its consolidated subsidiaries own or
possess (or will be licensed or otherwise have the full right to use) all
intellectual property that is necessary for the operation of their business,
without any known conflict with the rights of others. No product of Borrower and
its consolidated subsidiaries infringes upon any intellectual property owned by
any other Person and no claim or litigation is pending or (to the knowledge of
Borrower) threatened against or affecting such Person, contesting its right to
sell or to use any product or material, in any case which could have a material
adverse effect on the business, operations, Property, assets or conditions
(financial or otherwise) of Borrower and its consolidated subsidiaries.



-38-

--------------------------------------------------------------------------------




6.24    Survival of Warranties. All representations and warranties contained in
this Agreement or any of the other Financing Agreements shall survive the
execution and delivery of this Agreement and shall be true from the date of this
Agreement until the Liabilities shall be paid in full and the Lenders shall
cease to be committed to make Loans or Issue Letters under this Agreement.
6.25    No Material Adverse Effect; No Default or Matured Default. Since
December 31, 2016, there has not occurred a material adverse effect on the
business, operations, Property, assets or condition (financial other otherwise)
of the Borrower and its consolidated subsidiaries. No Default or Matured Default
has occurred and is continuing.
6.26    Anti-Corruption Laws; Sanctions. The Borrower, its subsidiaries
(including each consolidated subsidiary and each Excluded Consolidated
Subsidiary) and their respective officers and employees and to the knowledge of
the Borrower, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. The Borrower has
implemented and maintains in effect for itself and its subsidiaries (including
each consolidated subsidiary and each Excluded Consolidated Subsidiary) policies
and procedures to ensure compliance by the Borrower, its subsidiaries, and their
respective officers, employees, directors, and agents with Anti-Corruption Laws
and applicable Sanctions. None of the Borrower, any of its subsidiaries
(including each consolidated subsidiary and each Excluded Consolidated
Subsidiary) or any directors, officer, employee, agent, or, to the best of the
Borrower’s knowledge, affiliate of the Borrower or any of its subsidiaries is an
individual or entity that is, or is owned or controlled by individuals or
entities (including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (currently Crimea, Cuba, Iran, North Korea, Sudan and
Syria).
6.27    EEA Financial Institution. Neither the Borrower nor any Guarantor is an
EEA Financial Institution.
7.    AFFIRMATIVE COVENANTS.
Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
the Lenders remain committed to make Loans or Issue Letters under this
Agreement:
7.1    Financial and Other Information. Except as otherwise expressly provided
for in this Agreement, Borrower shall keep proper books of record and account in
which full and true entries will be made of all dealings and transactions of or
in relation to the business and affairs of Borrower and its consolidated
subsidiaries, in accordance with GAAP consistently applied, and Borrower shall
cause to be furnished to the Agent (with copies to the other Lenders) from time
to time and in a form acceptable to the Agent:
(a)    as soon as practicable and in any event within ninety (90) days after the
end of each fiscal year of Borrower: (i) copies of all SEC 10(K) filings of
Borrower, together with the below-defined Compliance Certificate for such fiscal
year, and (ii) if at the end of such fiscal year, (x) any



-39-

--------------------------------------------------------------------------------




Excluded Consolidated Subsidiary (excluding the Rail Group Subsidiaries) is a
Material Subsidiary or (y) the Excluded Consolidated Subsidiaries (excluding the
Rail Group Subsidiaries) are, in the aggregate, Material Subsidiaries, audited
consolidated statements of income, retained earnings and cash flow of the
Excluded Consolidated Subsidiaries (excluding the Rail Group Subsidiaries) for
such year, and a consolidated balance sheet of the Excluded Consolidated
Subsidiaries (excluding the Rail Group Subsidiaries) for such year, all in
reasonable detail and satisfactory in scope to the Agent and certified to
Borrower by such independent public accountants as are selected by Borrower and
satisfactory to the Agent, whose opinion shall be unqualified and otherwise in
scope and substance satisfactory to the Agent;
(b)    as soon as practicable and in any event within forty-five (45) days after
the end of each quarterly accounting period in each fiscal year of Borrower:
(i) (A) copies of all SEC 10(Q) filings of Borrower, and (B) a compliance
certificate of the chief financial officer or the vice president of finance and
treasurer of Borrower in substantially the form attached as Exhibit 7A-2
(“Compliance Certificate”), accompanied by supporting information satisfactory
in scope and detail to the Agent; and (ii) if at the end of such fiscal quarter,
(x) any Excluded Consolidated Subsidiary (excluding the Rail Group Subsidiaries)
is a Material Subsidiary or (y) the Excluded Consolidated Subsidiaries
(excluding the Rail Group Subsidiaries) are, in the aggregate, Material
Subsidiaries (A) consolidated statements of income and retained earnings of the
Excluded Consolidated Subsidiaries (excluding the Rail Group Subsidiaries) for
such quarterly period and for the period from the beginning of the then current
fiscal year to the end of such quarterly period, and a consolidated balance
sheet of the Excluded Consolidated Subsidiaries (excluding the Rail Group
Subsidiaries) as of the end of such quarterly period, all in reasonable detail
and certified as accurate by the chief financial officer or the vice president
of finance and treasurer of Borrower, subject to changes resulting from normal
year-end adjustments;
(c)    from and after the date the Excluded Consolidated Subsidiaries include
any Rail Group Subsidiary, (A) if at the end of any fiscal year of Borrower (x)
any Rail Group Subsidiary is a Material Subsidiary, or (y) the Rail Group
Subsidiaries are, in the aggregate, Material Subsidiaries, then within 90 days
after the end of such fiscal year of the Borrower, Borrower shall provide
audited consolidated financial statements of income, retained earnings and cash
flow for the Rail Group Subsidiaries for such year, and a consolidated balance
sheet of the Rail Group Subsidiaries for such year, including notes on any
Affiliate transactions, all in reasonable detail and satisfactory in scope to
the Agent and certified to Borrower by such independent public accountants as
are selected by Borrower and satisfactory to the Agent, whose opinion shall be
unqualified and otherwise in scope and substance satisfactory to the Agent; and
(B) if at the end of any quarterly accounting period of Borrower (x) any Rail
Group Subsidiary is a Material Subsidiary, or (y) the Rail Group Subsidiaries
are, in the aggregate, Material Subsidiaries, then within forty-five (45) days
after the end of such quarterly accounting period of Borrower, consolidated
statements of income, retained earnings and cash flow for the Rail Group
Subsidiaries for such quarterly period and for the period from the beginning of
the then current fiscal year to the end of such quarterly period, and a
consolidated balance sheet of the Rail Group Subsidiaries as of the end of such
quarterly period, including notes on any Affiliate transactions, all in
reasonable detail and certified as accurate by the chief financial officer or
the vice president of finance and treasurer of Borrower, subject to changes
resulting from normal year-end adjustments;



-40-

--------------------------------------------------------------------------------




(d)    together with all financial reporting provided pursuant to Section
7.1(a), (b) and (c), the Borrower shall certify to the Agent and the Lenders the
outstanding amount of the Liabilities which were used to consummate Permitted
Acquisitions, capital expenditures and purchases of fixed assets (with the
aggregate principal amount thereof at no time exceeding Four Hundred Million
Dollars ($400,000,000); provided, that such certification also shall indicate if
any Acquisition of Accounts, Inventory or other current assets has been
designated by the Borrower as being subject to the foregoing Four Hundred
Million Dollars ($400,000,000) limitation; and
(e)    such other information (including, without limitation, budgets and
forecasts) as the Agent may from time to time reasonably request.
7.2    Conduct of Business. Borrower and its consolidated subsidiaries shall:
(a) maintain their existence and maintain in full force and effect all licenses,
bonds, franchises, leases, patents, contracts and other rights necessary to the
conduct of their business; (b) continue in, and limit their operations to, the
same general line of business as that presently conducted by them; (c) comply
with all Governmental Requirements, except for such Governmental Requirements
the violation of which would not, in the aggregate, have a material adverse
effect on Borrower’s financial condition, results of operations or business;
(d) keep and conduct their business separate and apart from the business of
Affiliates; and (e) otherwise do all things necessary to make the
Representations and Warranties set forth in Section 6 of this Agreement true and
correct at all times.
7.3    Insurance. Borrower and its consolidated subsidiaries shall maintain, at
their expense, such liability and property insurance (including as applicable
commercial general liability insurance, products liability insurance and
workman’s compensation insurance) with financially sound and reputable insurance
companies as is ordinarily maintained by other companies of similar size in
similar businesses.
7.4    Financial Covenants and Ratios. Borrower shall maintain at all times
Working Capital in an amount equal to or in excess of One Hundred Fifty Million
Dollars ($150,000,000). Borrower shall maintain at all times a Recourse Long
Term Debt to Capitalization Ratio less than or equal to 0.70 to 1.00.
Notwithstanding the foregoing or anything to the contrary set forth herein,
assets and liabilities (under GAAP) of Excluded Consolidated Subsidiaries shall
not be included in any determination under this Section 7.4; provided, that
liabilities of Excluded Consolidated Subsidiaries or any other Person in which
the Borrower or any consolidated subsidiary owns an equity interest and, in
compliance with GAAP, accounts for such equity interest using the equity method,
shall be included if the Borrower or any consolidated subsidiary (x) has
guaranteed such liabilities, (y) provided credit support for such liabilities or
(z) is otherwise obligated to repay such liabilities (other than the guarantee
by the Borrower of the Rail Group Indebtedness owing by the Rail Group
Subsidiaries as permitted under Section 8.4(e)).
7.5    Benefit Plans. Borrower and its consolidated subsidiaries shall: (a) keep
in full force and effect any and all Benefit Plans which are presently in
existence or may, from time to time, come into existence under ERISA, unless
such Benefit Plans can be terminated without material liability to Borrower and
its consolidated subsidiaries in connection with such termination (as
distinguished from any continuing funding obligation); (b) make contributions to
all Benefit Plans in a timely manner and in an amount sufficient to comply with
the requirements of ERISA;



-41-

--------------------------------------------------------------------------------




(c) comply with all requirements of ERISA which relate to such Benefit Plans;
and (d) notify the Agent immediately upon receipt by Borrower and its
consolidated subsidiaries of any notice of the institution of any proceeding or
other action relating to any Benefit Plans that would reasonably be expected to
have a material adverse effect on Borrower or its financial condition.
7.6    Notice of Suit, Adverse Change in Business or Default. Borrower shall, as
soon as possible, and in any event within five (5) Business Days after Borrower
learns of the following, give written notice to the Agent of: (a) any proceeding
being instituted or threatened to be instituted by or against Borrower or its
consolidated subsidiaries in any federal, state, local or foreign court or
before any commission or other regulatory body (federal, state, local or
foreign) for which claimed damages exceed Twenty-Five Million Dollars
($25,000,000); (b) any material adverse change in the business, assets or
condition, financial or otherwise, of Borrower and its consolidated
subsidiaries; and (c) the occurrence of any Default or Matured Default.
7.7    Use of Proceeds. Borrower and its consolidated subsidiaries shall use
Advances only for the purposes stated in Section 2.4 and for no other purpose.
7.8    Books and Records. Borrower and its consolidated subsidiaries shall
maintain proper books of record and account in accordance with GAAP consistently
applied in which true, full and correct entries will be made of all their
respective dealings and business affairs. If any changes in accounting
principles are hereafter required or permitted by GAAP and are adopted by
Borrower and its consolidated subsidiaries with the concurrence of its
independent certified public accountants and such changes in GAAP result in a
change in the method of calculation or the interpretation of any of the
financial covenants, standards or terms found in Section 7.4 or any other
provision of this Agreement, Borrower and the Required Lenders agree to amend
any such affected terms and provisions so as to reflect such changes in GAAP
with the result that the criteria for evaluating Borrower’s financial condition
shall be the same after such changes in GAAP as if such changes in GAAP had not
been made.
7.9    Sanctions; Anti-Money Laundering Compliance. The Borrower shall maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Borrower, its subsidiaries (including each consolidated subsidiary and each
Excluded Consolidated Subsidiary) and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. The
Borrower shall, and shall cause each subsidiary (whether a consolidated
subsidiary or an Excluded Consolidated Subsidiary) to, provide such information
and take such actions as are reasonably requested by the Agent or any Lender in
order to assist the Agent and the Lenders in maintaining compliance with
anti-money laundering laws and regulations.
8.    NEGATIVE COVENANTS.
Borrower covenants and agrees that so long as any Liabilities remain
outstanding, and (even if there shall be no Liabilities outstanding) so long as
the Lenders remain committed to make Loans or Issue Letters under this Agreement
(unless the Agent, with the written approval of the Required Lenders, shall give
the Agent’s prior written consent):



-42-

--------------------------------------------------------------------------------




8.1    Encumbrances. Borrower and its consolidated subsidiaries shall not
create, incur, assume or suffer to exist any security interest, mortgage,
pledge, lien, capitalized lease, levy, assessment, attachment, seizure, writ,
distress warrant, or other encumbrance of any nature whatsoever on or with
regard to any of their assets other than:
(a) liens securing the payment of taxes, either not yet due or the validity of
which is being contested in good faith by appropriate proceedings, and as to
which Borrower shall, if appropriate under GAAP, have set aside on Borrower’s
books and records adequate reserves;
(b) liens securing deposits under workmen’s compensation, unemployment
insurance, social security and other similar laws, or securing the performance
of bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or securing indemnity, performance or other similar bonds for the
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or securing statutory obligations or surety or appeal
bonds, or securing indemnity, performance or other similar bonds in the ordinary
course of Borrower’s business, which are not past due;
(c) liens securing the interests of the broker or other counter party with
respect to any Margin / Swap Account;
(d) liens upon Transportation Assets securing Limited Recourse Debt;
(e) liens securing Recourse Debt permitted under Section 8.3; and
(f) statutory liens of landlords and liens of carriers, warehousemen, mechanics,
materialmen and other similar liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable.
8.2    Consolidations, Mergers or Acquisitions. Borrower and its consolidated
subsidiaries shall not enter into or execute any agreement to recapitalize or
consolidate with, merge with, or otherwise enter into an Acquisition except:
(a) Borrower may acquire the assets of its consolidated subsidiaries or merge
with its consolidated subsidiaries, provided that Borrower is the survivor of
any such merger; (b) Borrower may acquire Accounts and/or Inventory in the
ordinary course of business, and (c) Permitted Acquisitions.
8.3    Secured Indebtedness. So long as (x) no Default or Matured Default is
then outstanding or would result therefrom, and (y) the Borrower will be in pro
forma compliance with Section 7.4 immediately before and after the incurrence
thereof, the Borrower and its consolidated subsidiaries may directly or
indirectly create, issue, incur or assume Recourse Debt secured by Liens on all
or any portion of their assets only so long as the aggregate principal amount of
all such Indebtedness at no time exceeds twenty-five percent (25%) of
Capitalization.
8.4    Guarantees and Other Contingent Obligations. Borrower and its
consolidated subsidiaries shall not guarantee, endorse or otherwise in any way
become or be responsible for obligations of any other Person, whether by
agreement to purchase the Indebtedness of such Person or through the purchase of
Goods, supplies or services, or maintenance of working capital or other



-43-

--------------------------------------------------------------------------------




balance sheet covenants or conditions, or by way of stock purchase, capital
contribution, advance or loan for the purpose of paying or discharging any
indebtedness or obligation of such Person or otherwise, except: (a) for
endorsements of negotiable Instruments for collection in the ordinary course of
business; (b) that they may indemnify their officers, directors and managers to
the extent permitted under the laws of the State in which they are organized and
may indemnify (in the customary manner) underwriters and any selling
shareholders in connection with any public offering of Borrower’s securities;
(c) so long as (i) no Default or Matured Default is then outstanding or would
result therefrom, (ii) the Borrower and its consolidated subsidiaries are in pro
forma compliance with Section 7.4 after giving effect to the applicable
guarantee, and (iii) such guarantee is at all times unsecured, the Borrower may
guaranty the Indebtedness of its consolidated subsidiaries and a consolidated
subsidiary may guaranty the Indebtedness of the Borrower or any other
consolidated subsidiary, (d) as permitted under Section 8.3 and (e) the Borrower
may guarantee the Rail Group Indebtedness so long as the amount of the
obligations under such guarantee are reduced dollar-for-dollar as the principal
amount of such Rail Group Indebtedness is repaid.
8.5    Disposition of Property. Borrower and its consolidated subsidiaries shall
not sell, lease, transfer or otherwise dispose of any of their properties,
assets or rights in excess of the aggregate amount of One Hundred Million
Dollars ($100,000,000) in book value in any fiscal year of Borrower, except:
(a) Inventory may be sold by Borrower and its consolidated subsidiaries in the
ordinary course of Borrower’s business; (b) Borrower and its consolidated
subsidiaries may sell, transfer or dispose of their equity investments in
Excluded Consolidated Subsidiaries, with any such sale, transfer or disposal to
a non-Affiliate being consummated for fair market value on an arm’s-length
basis; (c) Borrower and its consolidated subsidiaries may dispose of obsolete or
worn out property in the ordinary course of business (which in any event shall
be deemed to include the sale or other disposition of unneeded railcars in the
ordinary course of the business of Borrower and its consolidated subsidiaries)
and (d) transfers of Rail Assets in connection with the Rail Group
Reorganization.
8.6    Distributions in Respect of Equity. Borrower and its consolidated
subsidiaries shall not directly or indirectly redeem or repurchase any of
Borrower’s shares of capital stock or declare any dividends in any year on any
class of Borrower’s capital stock or make any other Restricted Payment;
provided, however, that:
(a) Borrower may redeem or repurchase its shares of capital stock and/or declare
and pay dividends in respect of such capital stock so long as (i) no Default or
Matured Default has occurred and is continuing or would result therefrom and
(ii) the aggregate amount paid in respect of all such redemptions, repurchases
and dividends during any four consecutive fiscal quarter period does not exceed
the greater of (x) Twenty-Five Million Dollars ($25,000,000) and (y) thirty-five
percent (35%) of Consolidated EBITDA for the most-recently ended four fiscal
quarter period for which the Agent has received financials from the Borrower
pursuant to Section 7.1; provided, that if the Borrower issues new capital stock
and repurchases existing capital stock as part of a single transaction or series
of related transactions during any consecutive twelve month period, only the
excess of (i) the aggregate amount paid for repurchased capital stock over (ii)
the aggregate share price for newly issued capital stock, shall be counted
against the limitations in the foregoing clauses (x) and (y); and



-44-

--------------------------------------------------------------------------------




(b) a consolidated subsidiary of Borrower may make a Restricted Payment to
Borrower and its consolidated subsidiaries.
“Restricted Payment” shall mean, with respect to Borrower and its consolidated
subsidiaries, (i) any direct or indirect dividend or distribution (whether in
cash, securities or other property), or any direct or indirect payment of any
kind or character (whether in cash, securities or other property) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any equity interest of Borrower and its
consolidated subsidiaries, or any options, warrants or rights to purchase or
acquire any such equity interest of Borrower and its consolidated subsidiaries,
or (ii) principal or interest payments (in cash, property or otherwise) on, or
redemptions of, Subordinated Debt of Borrower and its consolidated subsidiaries;
provided, that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in equity interests of Borrower and its consolidated
subsidiaries or warrants, options or other rights to purchase such equity
interests.
8.7    Loans to and Transactions with Affiliates. Except for (a) advances for
travel and expenses to their officers, directors, managers, general partners or
employees in the ordinary course of their business, and (b) as permitted by
Section 8.8, Borrower and its consolidated subsidiaries shall not make advances
or loans in or to any Affiliates. All transactions with Affiliates shall be
bona fide arms length transactions that are no less favorable to Borrower and
its consolidated subsidiaries than would be a similar transaction with a
non-affiliated third person.
8.8    Deposits, Investments, Advances or Loans. Borrower and its consolidated
subsidiaries shall not make or permit to exist deposits, investments, advances
or loans (other than deposits, investments, advances or loans existing on the
date of the execution of this Agreement and disclosed to the Agent in writing on
or prior to such date) in or to Affiliates or any other Person, except:
(a) investments in short term direct obligations of the United States Government
(b) investment grade corporate and state and local government securities (Rated
BBB- or better by Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business or rated BAA3 or better by Moody’s Investors
Service, Inc.); (c) certificates of deposit or demand deposit accounts issued by
or maintained with a bank satisfactory to the Agent in the Agent’s reasonable
determination; (d) unsecured advances or loans to officers, directors,
employees, as and when permitted by Section 8.7; (e) unsecured advances or loans
in or to any Affiliates that have executed and delivered a guaranty in the form
of Exhibit 5A; and (f) secured and unsecured loans to and/or investments in
other Persons by the Borrower not to exceed Two Hundred Million Dollars
($200,000,000) in the aggregate in any fiscal year of Borrower.
8.9    Use of Proceeds. The Borrower will not, nor will it permit any subsidiary
(whether a consolidated subsidiary or an Excluded Consolidated Subsidiary) to,
use any of the proceeds of the Advances to purchase or carry any “margin stock”
(as defined in Regulation U). The Borrower will not request any Loan or Letter,
and will not use, and the Borrower will ensure that its subsidiaries (including
each consolidated subsidiary and each Excluded Consolidated Subsidiary) and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Loan or Letter in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.



-45-

--------------------------------------------------------------------------------




The Borrower will not, nor will it permit any subsidiary (whether a consolidated
subsidiary or an Excluded Consolidated Subsidiary) to, directly or indirectly,
use the proceeds of the Loans or Letters, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).
9.    DEFAULT AND RIGHTS AND REMEDIES; THE AGENT.
9.1    Liabilities. Except as provided in Section 2.8 (regarding automatic
termination of the Commitments and acceleration of the Liabilities in certain
events) upon a Matured Default, the Agent may with the consent of the Required
Lenders, and shall at the request of the Required Lenders, by notice to Borrower
and the Lenders, (i) declare the Commitments to be terminated, whereupon such
obligations and the Commitments of each Lender shall terminate, and (ii) declare
all of the Liabilities to be due and payable, whereupon the Liabilities shall
become and be due and payable, without presentment, demand, protest or further
notice (including without limitation, notice of intent to accelerate and notice
of acceleration) of any kind, all of which are expressly waived by Borrower.
Anything herein to the contrary notwithstanding, it is understood that no Lender
shall have the right to individually enforce any Financing Agreement which is
entered into with or for the Agent, such enforcement residing with the Agent as
contemplated by the following Section 9.2 of this Agreement and by the
applicable provisions of the other Financing Agreements.
9.2    Rights and Remedies; Waiver of Rights under Farm Credit Act. Upon the
occurrence and during the continuance of any Matured Default, the Agent may with
the consent of the Required Lenders (subject to the provisions of the other
Financing Agreements), and shall at the direction of the Required Lenders,
proceed to protect and enforce the rights of the Lenders as set forth in this
Section 9.2. The Agent may proceed by suit in equity, by action at law or both,
whether for the specific performance of any covenant or agreement contained in
this Agreement or in any other Financing Agreement or in aid of the exercise of
any power granted in this Agreement or any other Financing Agreement, (i) to
enforce the payment of the Liabilities, or (ii) to foreclose upon any liens,
claims, security interests and/or encumbrances granted pursuant to this
Agreement and other Financing Agreements in the manner set forth therein; it
being intended that no remedy conferred herein or in any of the other Financing
Agreements is to be exclusive of any other remedy, and each and every remedy
contained herein or in any other Financing Agreement shall be cumulative and
shall be in addition to every other remedy given hereunder and under the other
Financing Agreements, or at any time existing at law or in equity or by statute
or otherwise. Agent shall have, in addition to any other rights and remedies
contained in this Agreement or in any of the other Financing Agreements, all of
the rights and remedies of a secured party under the Code or other applicable
laws. The Borrower, having been represented by legal counsel in connection with
this Agreement and, in particular, in connection with the waiver contained in
this Section 9.2, does hereby voluntarily and knowingly waive, relinquish and
agree not to assert at any time, any and all rights that the Borrower may have
or be afforded under the sections of the Agricultural Credit Act of 1987
designated as 12 U.S.C. Sections 2199 through 2202e and the implementing Farm
Credit Administration regulations as set forth in 12 C.F.R. Section 617.000
through 617.7630, including



-46-

--------------------------------------------------------------------------------




those provisions which afford the Borrower certain rights, and/or impose on any
lender to the Borrower certain duties, with respect to the collection of any
amounts, or which require the Agent or any Lender to disclose to the Borrower
the nature of any such rights or duties.  This waiver is given by the Borrower
pursuant to the provisions of 12 C.F.R. Section 617.7010(c) to include the Agent
and the Lenders to fund and extend to the Borrower the credit facilities
described herein and to induce those Lenders which are Farm Credit System
Institutions to agree to provide such credit facilities commensurate with their
Commitments as they may exist from time to time.
9.3    Waiver of Demand. Borrower expressly waives demand, presentment, protest,
and notice of nonpayment, notice of intent to accelerate and notice of
acceleration. Borrower also waives the benefit of all valuation, appraisal and
exemption laws.
9.4    Waiver of Notice. Upon the occurrence and during the continuance of any
Matured Default, Borrower waives, to the fullest extent permitted by applicable
law, all rights to notice and hearing of any kind prior to the exercise by the
Agent of the Agent’s rights.
9.5    Authorization and Action. Each Lender appoints the Agent as its Agent
under, and irrevocably authorizes the Agent (subject to Section 9.11) to take
such action on its behalf and to exercise such powers under any Financing
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. Without limitation of the
foregoing, each Lender expressly authorizes the Agent to execute, deliver, and
perform its obligations under each of the Financing Agreements to which the
Agent is a party, and to exercise all rights, powers, and remedies that the
Agent may have thereunder. As to any matters not expressly provided for by this
Agreement, the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act, or to refrain from acting (and shall
be fully protected in so acting or refraining from acting), upon the
instructions of the Required Lenders, and such instructions shall be binding
upon all the Lenders and all holders of any Note; provided however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Agent agrees to give to each Lender prompt notice of each notice given to it by
Borrower pursuant to the terms of any Financing Agreement.
9.6    Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Lender for any action taken
or omitted to be taken by it or them under or in connection with any Financing
Agreement, except for its or their own gross negligence or willful misconduct as
determined in a final non-appealable judgment by a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Agent:
(a) may treat the original or any successor Lender or holder of any Note as the
Lender or the holder thereof until it receives notice from the Lender or the
payee of such Note concerning the assignment of such Lenders interests or of
such Note; (b) may employ and consult with legal counsel (including counsel for
Borrower), independent public accountants, and other experts selected by it and
shall not be liable to any Lender for any action taken, or omitted to be taken,
in good faith by it or them in accordance with the advice of such counsel,
accountants, or experts received in such consultations and shall not be liable
for any negligence or misconduct of any such counsel, accountants or other
experts; (c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any opinions, certifications, statements,
warranties or representations made in or in connection with any Financing



-47-

--------------------------------------------------------------------------------




Agreement; (d) shall not have any duty to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants, or
conditions of any Financing Agreement or any other instrument or document
furnished pursuant thereto or to satisfy itself that all conditions to and
requirements for any Loan have been met or that Borrower is entitled to any Loan
or to inspect the property (including the books and records) of Borrower;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Financing
Agreement or any other instrument or document furnished pursuant thereto; and
(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate, or other instrument or writing (which may
be by telegram, cable, telex, or otherwise) believed by it to be genuine and
signed or sent by the proper party or parties.
9.7    Notices of Defaults. The Agent shall not be deemed to have knowledge of
the occurrence of a Default or a Matured Default unless the Agent has received
written notice from a Lender or Borrower specifying such Default or Matured
Default and stating that such notice is a “Notice of Default”. In the event that
the Agent obtains such knowledge of the occurrence of a Default or a Matured
Default, the Agent shall within three (3) Business Days thereafter, give notice
thereof to the Lenders. The Agent shall (subject to Sections 9.1 and 9.2) take
such action with respect to such Default or Matured Default as may be directed
by the Required Lenders; provided that, unless and until the Agent shall have
received the directions referred to in Sections 9.1 and 9.2, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Matured Default as it shall deem advisable and
in the best interest of the Lenders.
9.8    The Agent as a Lender, Affiliates. With respect to its Commitment, any
Loan made by it, and the Note issued to it, the Agent shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include the Agent in its individual capacity. The
Agent and its affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with,
Borrower, any of its respective Affiliates and any Person who may do business
with or own securities of Borrower or any such Affiliate, all as if the Agent
were not the Agent and without any duty to account therefor to the Lenders.
9.9    Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on the Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of Borrower and its decision to enter into the transactions
contemplated by the Financing Agreements and that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under any Financing
Agreement. The Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other Person of any Financing
Agreement or to inspect the properties or books of Borrower. Except for notices,
reports, and other documents and information expressly required to be furnished
to the Lenders by the Agent hereunder, the Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business



-48-

--------------------------------------------------------------------------------




of Borrower (or any Affiliates) which may come into the possession of the Agent
or any of its affiliates. Notwithstanding the foregoing, the Agent will, upon
the request of any Lender, provide to such Lender, at such Lender’s expense,
copies of any and all written information provided to the Agent by Borrower.
9.10    Indemnification. Notwithstanding anything to the contrary herein
contained, the Agent shall be fully justified in failing or refusing to take any
action unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of its taking or continuing to take
any action. Each Lender agrees to indemnify the Agent (to the extent not
reimbursed by Borrower), on a pro-rata basis according to such Lender’s
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of any
Financing Agreement or any action taken or omitted by the Agent under any
Financing Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the gross negligence or
willful misconduct of the Agent as determined in a final non-appealable judgment
by a court of competent jurisdiction; and provided further, that it is the
intention of each Lender to indemnify the Agent against the consequences of the
Agent’s own ordinary or simple negligence, whether such negligence be sole,
joint, concurrent, active or passive. Without limiting the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its pro-rata
share, according to such Lender’s Commitments of any out-of-pocket expenses
(including attorneys’ fees) incurred by the Agent in connection with the
preparation, administration, or enforcement of, or legal advice in respect of
rights or responsibilities under, any Financing Agreement, to the extent that
the Agent is not reimbursed for such expenses by Borrower.
9.11    Successor Agent. The Agent may resign at any time as Agent under the
Financing Agreements by giving written notice thereof to the Lenders and
Borrower and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Agent with, provided that no Default or Matured
Default has occurred and is continuing hereunder, the prior written consent of
Borrower, such consent not to be unreasonably withheld. If no successor Agent
shall have been so appointed by the Required Lenders or shall have accepted such
appointment within sixty (60) days after the retiring Agent’s giving of notice
of resignation or the Required Lenders’ removal of the Agent, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent with, provided
that no Default or Matured Default has occurred and is continuing hereunder, the
prior written consent of Borrower, such consent not to be unreasonably withheld,
which shall be a commercial bank or other financial institution organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least Five Hundred Million Dollars
($500,000,000). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After the retiring Agent’s resignation or removal as Agent, the
provisions



-49-

--------------------------------------------------------------------------------




of Section 9.10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.
9.12    Verification of Borrowing Notices. The natural Person signing this
Agreement on behalf of Borrower (or any one of them, if more than one), or any
natural Person designated by them (or any one of them) shall be presumed to have
the authority to request Advances or request the Issuance of Letters under this
Agreement. The Agent shall have no duty to verify the authenticity of the
signature appearing on any notice of borrowing or request for the Issuance of a
Letter, and with respect to any oral request for an Advance or request for the
Issuance of a Letter, the Agent shall have no duty to verify the identity of any
Person representing himself as one of the natural Persons authorized to make
such request on behalf of Borrower. Neither the Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
which the Agent or such Lender believes in good faith to have been given by a
duly authorized Person authorized to borrow on behalf of Borrower or for
otherwise acting in good faith.
9.13    Guarantor Releases. The Lenders authorize the Agent to release any
Guarantor from its obligations under the Financing Agreements if such Person is
no longer required to be a Guarantor hereunder or if such Person is sold,
transferred or assigned in accordance with and to the extent permitted by the
terms of this Agreement. Upon the request of the Agent at any time, the Required
Lenders will confirm in writing the Agent’s authority to release any Guarantor
from its obligations under the Financing Agreements pursuant to the foregoing.
The Agent may (and each Lender hereby authorizes the Agent to), at the
Borrower’s expense, execute and deliver to the Borrower or the applicable
Guarantor such documents as the Borrower or such Guarantor may reasonably
request to release a Guarantor from its obligations under the Guaranty, in each
case in accordance with the terms of the Financing Agreements. Notwithstanding
the foregoing, effective upon the effectiveness of this Agreement, Kay Flo
Industries, Inc. (“Kay Flo”) shall automatically be released from its
obligations under that certain Guaranty, dated as of August 5, 2016, executed by
the Borrower and Kay Flo in favor of the Agent. The Agent is hereby authorized,
without any further consent of the Lenders, to execute and deliver any required
documents necessary to evidence such release with respect to Kay Flo.
10.    MISCELLANEOUS.
10.1    Timing of Payments. For purposes of determining the outstanding balance
of the Liabilities, including without limitation, the computations of interest
which may from time to time be owing to the Agent or the Lenders, the receipt by
the Agent of any check or any other item of payment, shall not be treated as a
payment on account of the Liabilities until such check or other item of payment
is actually received by the Agent and is paid to the Agent in cash or a cash
equivalent. Notwithstanding the terms of this Agreement or any other Financing
Agreement, if the due date of any payment falls on a day that is not a Business
Day, such payment may be made and shall not be considered late if made on the
next succeeding Business Day.
10.2    Attorneys’ Fees and Costs. If at any time the Agent employs counsel in
connection with any matters contemplated by or arising out of this Agreement,
whether: (a) to commence, defend, or intervene in any litigation or to file a
petition, complaint, answer, motion or other pleading; (b) to take any other
action in or with respect to any suit or proceeding (bankruptcy or otherwise);



-50-

--------------------------------------------------------------------------------




(c) to consult with officers of the Agent to advise the Agent or to draft
documents for the Agent in connection with any of the foregoing or in connection
with any release of the Agent’s claims or any proposed extension, amendment or
refinancing of the Liabilities; or (d) to enforce any rights of the Agent to
collect any of the Liabilities; then in any of such events, all of the
reasonable attorneys’ fees arising from such services, and any related expenses,
costs and charges, including without limitation, all fees of all paralegals,
legal assistants and other staff employed by such attorneys whether outside the
Agent or in the Agent’s legal department, together, if not paid promptly by
Borrower, with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand. In addition, if a Matured Default has
occurred and is continuing, and thereafter any Lender employs counsel in
connection with, arising out of, or any way related to, protecting, exercising
or enforcing this Agreement or the other Financing Agreements or (x) to
commence, defend or intervene in any litigation or to file a petition,
complaint, answer, motion or other pleading; (y) to take any other action in or
with respect to any suit or proceeding (bankruptcy or otherwise); or (z) to
enforce any rights of such Lender to collect any of the Liabilities (including,
without limitation, all workout and restructuring fees and expenses); then in
any of such events, all of the reasonable attorneys’ fees arising from such
services, and any expenses, costs and charges relating thereto, including
without limitation, all fees of all paralegals, legal assistants and other staff
employed by such attorneys whether outside the Lender or in the Lender’s legal
department, together, if not paid promptly by Borrower, with interest at the
highest interest rate then payable by Borrower under this Agreement or any other
Financing Agreement, shall constitute additional Liabilities, payable on demand.
This Section 10.2 shall survive the termination of this Agreement.
10.3    Expenditures by the Agent. In the event that Borrower shall fail to pay
costs or expenses which Borrower is, under any of the terms hereof or of any of
the other Financing Agreements, required to pay, the Agent may, in the Agent’s
sole discretion and without obligation to do so, make expenditures for any or
all of such purposes, and the amount so expended, together, if not paid promptly
by Borrower, with interest at the highest interest rate then payable by Borrower
under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.
10.4    The Agent’s Costs and Expenses as Additional Liabilities. Borrower shall
reimburse the Agent for all expenses and fees paid or incurred in connection
with the documentation, negotiation and closing of the Loans and other financial
accommodations described in this Agreement (including without limitation, filing
fees, recording fees, document or recording taxes, search fees, appraisal fees
and expenses, and the fees and expenses of the Agent’s attorneys, paralegals,
and legal assistants, whether outside the Agent or in the Agent’s legal
department, and whether such expenses and fees are incurred prior to or after
the Closing Date). Borrower further agrees to reimburse the Agent for all
expenses and fees paid or incurred in connection with the documentation of any
renewal or extension of the Loans, any additional financial accommodations, or
any other amendments to this Agreement. All costs and expenses incurred by the
Agent with respect to such negotiation and documentation, together, if not paid
promptly by Borrower, with interest at the highest interest rate then payable by
Borrower under this Agreement or any other Financing Agreement, shall constitute
additional Liabilities, payable on demand.



-51-

--------------------------------------------------------------------------------




10.5    Claims and Taxes. Borrower agrees to indemnify and hold the Agent and
the Lenders and any of the officers, directors employees, agents or affiliates
of any of them, harmless from and against any and all claims, demands,
liabilities, losses, damages, penalties, costs, and expenses (including without
limitation, reasonable attorneys’ fees) relating to or in any way arising out of
the possession, use, operation or control of any assets of Borrower and its
consolidated subsidiaries, or arising out of or related to this Agreement or the
other Financing Agreements, which agreement to indemnify and hold the Agent and
the Lenders harmless shall survive the termination of this Agreement. Borrower
and its consolidated subsidiaries shall pay or cause to be paid all taxes and
other governmental charges assessed against Borrower and its consolidated
subsidiaries, or payable by Borrower and its consolidated subsidiaries, at such
times and in such manner as to prevent any penalty from accruing or any lien or
charge from attaching to their property, provided, however, that they shall have
the right to contest in good faith, by an appropriate proceeding promptly
initiated and diligently conducted, the validity, amount or imposition of any
such tax, and upon such good faith contest to delay or refuse payment thereof,
if: (a) Borrower establishes adequate reserves to cover such contested taxes;
and (b) such contest does not have a material adverse effect on the financial
condition of Borrower or the ability of Borrower to pay any of the Liabilities.
10.6    Custody and Preservation of Collateral. The Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any collateral
in the Agent’s possession if the Agent takes such action for that purpose as
Borrower shall request in writing, but failure by the Agent to comply with any
such request shall not of itself be deemed a failure to exercise reasonable
care, and no failure by the Agent or any Lender to preserve or protect any right
with respect to such collateral against prior parties, or to do any act with
respect to the preservation of such collateral not so requested by Borrower,
shall of itself be deemed a failure to exercise reasonable care in the custody
or preservation of such collateral.
10.7    Inspection. The Agent (by and through its officers and employees), or
any Person designated by the Agent in writing (including officers and employees
of the other Lenders), shall have the right from time to time, to call at
Borrower’s place or places of business during reasonable business hours, and,
without hindrance or delay, to: (a) inspect, audit, check and make copies of and
extracts from Borrower’s books, records, journals, orders, receipts and any
correspondence and other data relating to the business of Borrower and its
consolidated subsidiaries or to any transactions between the parties to this
Agreement; (b) make such verification as the Agent may consider reasonable under
the circumstances; and (c) review operating procedures, review maintenance of
property and discuss the affairs, finances and business of Borrower and its
consolidated subsidiaries with Borrower’s officers, employees or directors.
10.8    Examination of Banking Records. Borrower consents to the examination by
the Agent (by and through its officers and employees), or any Person designated
by the Agent in writing (including officers and employees of the other Lenders),
whether or not there shall have occurred a Default or a Matured Default, of any
and all of banking records of Borrower and its consolidated subsidiaries,
wherever they may be found, and directs any Person which may be in control or
possession of such records (including without limitation, any bank, other
financial institution, accountant or lawyer) to provide such records to the
Agent and the Agent’s officers, employees and



-52-

--------------------------------------------------------------------------------




agents, upon their request. Such examination may be conducted by the Agent with
or without notice to Borrower at the option of the Agent, any such notice being
waived by Borrower.
10.9    Governmental Reports. Borrower will furnish to the Agent, upon the
reasonable request of the Agent, copies of the reports of examinations or
inspections of Borrower and its consolidated subsidiaries by all Governmental
Authorities, and if Borrower fails to furnish such copies to the Agent, Borrower
authorizes all such Government Authorities to furnish to the Agent copies of
their reports of examinations or inspections of Borrower and its consolidated
subsidiaries.
10.10    Reliance by the Agent, the Issuer and the Lenders. All covenants,
agreements, representations and warranties made herein by Borrower shall,
notwithstanding any investigation by the Agent or any of the Lenders, be deemed
to be material to and to have been relied upon by the Agent, the Issuer and the
Lenders.
10.11    Parties. Whenever in this Agreement there is reference made to any of
the parties, such reference shall be deemed to include, wherever applicable, a
reference to the respective successors and assigns of Borrower, the Agent, the
Lenders and the Issuer. Borrower shall not assign any of it rights or delegate
any of its duties under this Agreement or any of the other Financing Agreements
without the prior written consent of the Lenders.
10.12    Applicable Law; Severability. This Agreement shall be construed in all
respects in accordance with, and governed by, the laws and decisions of the
State of New York and the laws, regulations and decisions of the United States
applicable to national banks. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
10.13    SUBMISSION TO JURISDICTION; WAIVER OF BOND AND TRIAL BY JURY. WITH
RESPECT TO ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, DEMANDS, DEBTS,
DAMAGES, COSTS AND EXPENSES, WHATSOEVER, WHETHER BASED ON STATUTE, COMMON LAW,
PRINCIPLES OF EQUITY OR OTHERWISE, ARISING OUT OF ANY MATTER, THING OR EVENT
WHICH IS DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT, BORROWER CONSENTS TO
THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED WITHIN THE
BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, NEW YORK AND WAIVES ANY OBJECTION
WHICH BORROWER MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS TO THE
CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY MAIL OR MESSENGER DIRECTED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 10.19. SERVICE, SO MADE, SHALL BE DEEMED TO BE COMPLETE UPON THE EARLIER
OF ACTUAL RECEIPT OR THREE (3) DAYS AFTER THE SAME SHALL HAVE BEEN POSTED. AT
THE OPTION OF THE AGENT, BORROWER WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL
BY JURY, AND WAIVES ANY BOND OR SURETY OR



-53-

--------------------------------------------------------------------------------




SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE
AGENT.
10.14    Application of Payments; Waiver. Except as set forth below, payments
made by Borrower under this Agreement shall generally be applied first to any
costs or fees owing by Borrower to the Agent or any Lender, shall be applied
second to any interest payments owing hereunder which are due and unpaid, shall
be applied third to any outstanding principal owing hereunder, shall be applied
fourth to the establishment of cash collateral accounts to support LC
Obligations, shall be applied fifth to interest accrued but not yet due, and
shall be applied sixth to any other unpaid Liabilities. Notwithstanding any
contrary provision contained in this Agreement or in any of the other Financing
Agreements, Borrower irrevocably waives the right to direct the application of
any and all payments at any time received by the Agent from Borrower, and
Borrower irrevocably agrees that the Agent shall have the continuing exclusive
right to apply and reapply any and all payments received at any time against the
Liabilities, in such manner as the Agent may deem advisable (but in accordance
with the order of application set forth above), notwithstanding any entry by the
Agent upon any of the Agent’s books and records; provided, however, this
Section 10.14 shall not apply to any transactions unrelated to this Agreement in
which the Agent, a Lender, an Issuer or any of their affiliates may have
accepted deposits from, lent money to, acted as trustee under indentures of, or
generally engaged in business with Borrower, any Affiliates or any Person who
may do business with or own securities of Borrower or any such Affiliate.
Notwithstanding the foregoing, other than during a Default Period, Bank Products
Obligations may be paid, and all transfers, setoffs, adjustments, credits and
debits may be made in the ordinary course of business in accordance with the
terms of the related Bank Products Agreements. Notwithstanding the foregoing or
any provision to the contrary set forth in any Financing Agreement, during a
Default Period, payments shall be applied first to Liabilities other than Bank
Products Obligations on a pro rata basis, and shall be applied second to Bank
Products Obligations on a pro rata basis. Notwithstanding the terms of this
Section 10.14, any other terms of this Agreement or any terms of any other
Financing Agreement, the Agent shall first apply payments to any charge-backs,
payments pursuant to any avoidance claims or any other loss, overdraft, or
shortfall with respect to deposit accounts maintained with the Agent or any
other Lender, to the extent that the funds that are the subject of such
charge-backs, payments pursuant to any avoidance claims or any other loss,
overdraft, or shortfall have been previously paid or applied by the Agent to the
Liabilities other than Bank Products Obligations. In the event that such
payments are insufficient to cover such charge-backs, payments pursuant to any
avoidance claims or any other loss, overdraft, or shortfall, then the Agent or
any other Lender shall be indemnified for the resulting loss in the manner
provided for in Section 9.10. Immediately Available Funds held by the Agent that
are payable to the Lenders in accordance with the terms of this Agreement
(including, but not limited to, this Section 10.14, Section 2.1.5 and
Section 10.1), shall be promptly remitted to the Lenders by the Agent in
accordance with the written instructions given to the Agent by the Lenders,
respectively.
10.15    Marshaling; Payments Set Aside. The Agent and the Lenders shall be
under no obligation to marshal any assets in favor of Borrower or against or in
payment of any or all of the Liabilities. To the extent that Borrower makes a
payment or payments to the Agent or any Lender exercises a right of setoff, and
such payment or payments or the proceeds of such setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or



-54-

--------------------------------------------------------------------------------




required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
10.16    Section Titles. The section titles contained in this Agreement shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties.
10.17    Continuing Effect. This Agreement and all of the other Financing
Agreements shall continue in full force and effect so long as any Liabilities
shall be owed to the Agent and/or any of the Lenders and (even if there shall be
no Liabilities outstanding) so long as the Agent and/or any of the Lenders
remains committed to make Loans or Issue Letters under this Agreement.
10.18    No Waiver. The Agent’s or the Required Lenders’ failure, at any time or
times hereafter, to require strict performance by Borrower of any provision of
this Agreement or the other Financing Agreements shall not waive, affect or
diminish any right of the Agent or the Required Lenders thereafter to demand
strict compliance and performance therewith. Any suspension or waiver by the
Agent or the Required Lenders of any Default or Matured Default under this
Agreement or any of the other Financing Agreements, shall not suspend, waive or
affect any other Default or Matured Default under this Agreement or any of the
other Financing Agreements, whether the same is prior or subsequent thereto and
whether of the same or of a different kind or character. None of the
undertakings, agreements, warranties, covenants and representations of Borrower
contained in this Agreement or any of the other Financing Agreements and no
Default or Matured Default under this Agreement or any of the other Financing
Agreements, shall be deemed to have been suspended or waived by the Agent or the
Required Lenders unless such suspension or waiver is in writing signed by an
officer of the Agent or each of the Required Lenders (as applicable) and is
directed to Borrower specifying such suspension or waiver.
10.19    Notices. Except as otherwise expressly provided herein, any notice
required or desired to be served, given or delivered pursuant to this Agreement
shall be in writing, and shall be sent by manual delivery, facsimile
transmission, overnight courier or United States mail (postage prepaid)
addressed to the party to be notified as follows:
(a)    If to the Agent at:
U.S. Bank National Association
Food Industries, DN-CO-T7CS
950 Seventeenth Street, 7th Floor
Denver, Colorado 80202
Attn: Andre Baladi, Senior Vice President
with a copy (for informational purposes only) to:
Sidley Austin LLP
One South Dearborn Street




-55-

--------------------------------------------------------------------------------




Chicago, Illinois 60603
Attn: Mark R. Kirsons
(b)    If to Borrower at:
The Andersons, Inc.
1947 Briarfield Boulevard
Maumee, OH 43537
Attn: John Granato, Chief Financial Officer
with a copy to:
The Andersons, Inc.
1947 Briarfield Boulevard
Maumee, OH 43537
Attn: Assistant General Counsel / Matt Lenhard
or, as to each party, addressed to such other address as shall be designated by
such party in a written notice to the other parties. All such notices shall be
deemed given on the date of delivery if manually delivered, on the date of
sending if sent by facsimile transmission, on the first Business Day after the
date of sending if sent by overnight courier, or three (3) days after the date
of mailing if mailed.
10.20    Regulatory Changes. In the event any Governmental Authority
(i) subjects the Lenders or any of them or any of their respective lending
offices to any new or additional charge, fee, withholding, duty or tax of any
kind with respect to any Loans, Letters, LC Obligations or other Liabilities
hereunder, (ii) changes the method or basis of taxation of such Loans, Letters,
LC Obligations or other Liabilities, except for changes in the rate of tax on
the overall net income of such Lender or its lending office imposed by the
jurisdiction in which such Lender’s principal executive office or lending office
is located, or (iii) makes a Change in the reserve or deposit requirements
applicable to such Loans, Letters, LC Obligations or other Liabilities
(including, without limitation, the imposition, modification or deemed
application of any reserve, assessment, insurance charge, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Rate Loans or Daily Reset LIBOR Rate Loans any such
requirement included in an applicable LIBOR Rate or Daily Reset LIBOR Rate)
against assets of, deposits with or for the account of any Lender, or its
lending office, and including without limitation, the issuance of a request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) that has the effect of reducing the rate of return on such
Lender’s capital as a consequence of its obligations under this Agreement to a
level below that which such Lender could have achieved but for such adoption,
Change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy or liquidity)), then in any such event, Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such costs or lost income resulting thereby as reasonably determined by such
Lender. Without limiting the generality of the foregoing, the term “Change”
shall include (i) any change on or after the date of this Agreement in the
Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having



-56-

--------------------------------------------------------------------------------




the force of law) or in the interpretation, promulgation, implementation or
administration thereof on or after the date of this Agreement which affects the
amount of capital or liquidity required or expected to be maintained by any
Lender or any corporation controlling any Lender. Notwithstanding the foregoing,
for purposes of this Agreement, all requests, rules, guidelines or directives in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
shall be deemed to be a Change regardless of the date enacted, adopted or issued
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign financial
regulatory authorities shall be deemed to be a Change regardless of the date
adopted, issued, promulgated or implemented. “Risk-Based Capital Guidelines”
shall mean (i) the risk-based capital guidelines in effect in the United States
on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
10.21    LIBOR Rate Loans and Daily Reset LIBOR Rate Loans. Without limiting the
generality of Section 10.20, anything in this Agreement to the contrary
notwithstanding, if any Lender shall notify the Agent that: (i) the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful to fund or maintain LIBOR Rate Loans or Daily Reset LIBOR Rate
Loans (whether or not such assertion carries the force of law), (ii) deposits in
Dollars (in the applicable amounts) are not being offered to it in the
applicable markets for any requested or applicable Interest Period, (iii) by
reason of circumstances affecting the applicable markets adequate and reasonable
means do not exist for ascertaining the applicable LIBOR Rate or the Daily Reset
LIBOR Rate; (iv) that the applicable LIBOR Rate or the Daily Reset LIBOR Rate
will not adequately and fairly reflect the cost to such Lender of funding their
LIBOR Rate Loans for such Interest Period or the Daily Reset LIBOR Rate Loans or
(v) that the making or funding of LIBOR Rate Loans or the Daily Reset LIBOR Rate
Loans is impracticable for such Lender, the obligation of such Lender to make,
rollover or to convert Loans into LIBOR Rate Loans or Daily Reset LIBOR Rate
Loans shall be suspended until such Lender shall notify the Agent and Borrower
that the circumstances causing such suspension no longer exist, and the existing
LIBOR Rate Loans or the Daily Reset LIBOR Rate Loans of such Lender shall
automatically convert, on and as of the date of such notification, into Base
Rate Loans; provided that each Lender represents and warrants to Borrower that
as of the later of (i) the Closing Date or (ii) the date on which it shall have
executed an Assignment and Acceptance pursuant to Section 10.23, it has no
actual knowledge that any of the circumstances set forth above exist. With
respect to the Base Rate Loans as referred to in this Section 10.21, the Base
Rate applicable thereto shall be determined without reference to the LIBOR Rate.
10.22    Taxes. Without limiting the generality of Section 10.20:
(a)    Any and all payments by or on account of any obligation of Borrower or
Guarantor, respectively, under any Financing Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law requires the deduction or withholding of any Tax from any
such payment, then Borrower or Guarantor, respectively, shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or



-57-

--------------------------------------------------------------------------------




withheld to the relevant governmental authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
Borrower or Guarantor, respectively, shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 10.22) the
applicable Lender, the Issuer or the Agent receives an amount equal to the sum
it would have received had no such deduction or withholding been made.
(b)    Borrower or Guarantor, respectively, shall timely pay to the relevant
governmental authority in accordance with applicable law or at the option of the
Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Borrower or Guarantor, respectively, shall indemnify the Lender, the
Issuer or the Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 10.22) payable or paid by such Lender, the Issuer or the
Agent or required to be withheld or deducted from a payment to such Lender, the
Issuer or the Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Issuer (with a copy to the Agent), or by the Agent on
its own behalf or on behalf of a Lender or Issuer, shall be conclusive absent
manifest error.
(d)    Each Lender shall severally indemnify the Agent, within fifteen (15) days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that Borrower or Guarantor,
respectively, has not already indemnified the Agent for such Indemnified Taxes
and Other Taxes and without limiting the obligation of Borrower or Guarantor,
respectively, to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 5f.103-1(c) of the United States Treasury
Regulations relating to the maintenance of a participant register, and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Financing Agreement, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Financing Agreement or otherwise payable
by the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Taxes by Borrower or
Guarantor, respectively, to a governmental authority pursuant to this
Section 10.22, Borrower or Guarantor, respectively, shall deliver to the Agent
the original or a certified copy of a receipt issued by such governmental
authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Financing Agreement
shall deliver to the Borrower



-58-

--------------------------------------------------------------------------------




and the Agent, at the time or times reasonably requested by the Borrower or the
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.22(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of the foregoing,
(A)    any Lender that is a United States person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:
(i)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Financing Agreement, executed originals of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Financing Agreement,
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such Tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the IRC, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the IRC, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the IRC, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or



-59-

--------------------------------------------------------------------------------




(iv)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Financing Agreement would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(ii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
promptly upon obtaining knowledge of such occurrence, update such form or
certification or notify the Borrower and the Agent in writing of its legal
inability to do so.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.22 (including by the payment of additional amounts
pursuant to this Section 10.22), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant governmental authority) in the event that
such indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an



-60-

--------------------------------------------------------------------------------




indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Each party’s obligations under this Section 10.22 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Financing Agreement.
(i)    For purposes of Section 10.22(d) and (f), the term “Lender” includes the
Issuer.
(j)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrower and the Agent shall treat (and the
Lenders hereby authorize the Agent to treat) the Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
10.23    Assignments and Participation.
(a)    After the Closing Date (and, (Y) provided that no Default or Matured
Default has occurred and is continuing, subject to the prior written consent of
Borrower (other than with respect to a Lender, an affiliate of a Lender or an
Approved Fund), such consent not to be unreasonably withheld (with the
understanding that the Borrower shall be deemed to have consented to any
assignment that it has not rejected in writing within five (5) Business Days
after having received notice thereof from the Agent), and (Z) if the Eligible
Assignee is not a Lender, an affiliate of a Lender or an Approved Fund, subject
to the prior written consent of the Agent and each Issuer, such consent not to
be unreasonably withheld) each Lender may assign to an Eligible Assignee (the
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including without limitation, all or a portion of its Commitments and the Notes
held by it); provided however, that (i) each such assignment shall be of a
constant, and not a varying, percentage of all of the assigning Lender’s rights
and obligations under this Agreement, (ii) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and/or the
Loans at the time owing to it, the total amount of the Commitment or Commitments
(based on the original Commitment or Commitments without giving effect to any
repayments or prepayments) so assigned to an Assignee or to an Assignee and its
Affiliates taken as a whole shall equal or exceed Five Million Dollars
($5,000,000), (iii) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and/or the Loans at the time owing
to it, the remaining Commitment or Commitments (based on the original Commitment
or Commitments without giving effect to any repayments or prepayments) held by
the assigning Lender and its affiliates after giving effect to any such
assignment shall equal or exceed Five Million Dollars ($5,000,000), (iv) the
assignment shall not cause Borrower to incur any additional liability or expense
and (v) the parties to each such assignment shall execute and deliver to the
Agent for its acceptance an Assignment and Acceptance in substantially the form
attached as Schedule B (“Assignment and Acceptance”), together with any Note or
Notes subject to such assignment and a processing and recordation fee



-61-

--------------------------------------------------------------------------------




of Five Thousand Dollars ($5,000). Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be the date on which such Assignment and
Acceptance is accepted by the Agent, (vi) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender under the Financing Agreements and (vii) the Lender
assignor thereunder shall be deemed to have relinquished its rights and to be
released from its obligations under the Financing Agreements, to the extent (and
only to the extent) that its rights and obligations hereunder have been assigned
by it pursuant to such Assignment and Acceptance (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Financing Agreements, such Lender
shall cease to be a party thereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Agreements or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Financing Agreements or any other instrument or
document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of the Financing Agreements, together with copies of the
financial statements referred to in Section 7.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as the Agent on its behalf and to
exercise such powers under the Financing Agreements as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Financing Agreements are required to be performed by it as a Lender.
(c)    The Agent shall maintain at its address referred to in Section 10.19 a
copy of each Assignment and Acceptance delivered to and accepted by it.
(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, together with any Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed (and consented to as
applicable) in accordance herewith, (i) accept such Assignment and Acceptance
and (ii) give prompt notice thereof to Borrower. Within five (5) Business Days
after its receipt of such notice, Borrower, at its own expense, shall execute
and deliver to the Agent in exchange for the surrendered Note or Notes, a new
Note or new Notes to the order of such Assignee in an amount equal to the
Commitment or Commitments assumed by



-62-

--------------------------------------------------------------------------------




it pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment or Commitments, a portion of which has been assigned, a
new Note or New Notes to the order of the assigning Lender in an amount equal to
the Commitment or Commitments retained by it hereunder. Such new Note or Notes
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit 2A. Upon receipt by the Agent of such new Note or Notes conforming to
the requirements set forth in the preceding sentences, the Agent shall return to
Borrower such surrendered Note or Notes, marked to show that such surrendered
Note or Notes has (have) been replaced, renewed and extended by such new Note or
Notes.
(e)    Each Lender may sell participations to one or more banks or other
entities (other than the Borrower, an Affiliate or a Guarantor) in or to all or
a portion of its rights and obligations under this Agreement (including without
limitation, all or a portion of its Commitments and any Note held by it);
provided however, that (i) such Lender’s obligations under this Agreement
(including without limitation, its Commitments to Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
sale of the participation will not cause Borrower to incur any additional
liability, (v) the Borrower and the Agent shall be notified of such
participation contemporaneously with the effectiveness thereof, and
(vi) Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, provided that no participant shall be entitled
to recover under the above-described provisions an amount in excess of the
proportionate share which such participant holds of the original aggregate
principal amount hereunder to which the selling Lender would otherwise be
entitled.
(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.23, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such Lender by or on behalf of Borrower;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing to preserve the
confidentiality of any confidential information relating to Borrower received by
it from such Lender.
(g)    Any Lender may assign and pledge all or any of the instruments held by it
as collateral security; provided that any payment made by Borrower for the
benefit of such assigning and/or pledging Lender in accordance with the terms of
the Financing Agreements shall satisfy Borrower’s obligations under the
Financing Agreements in respect thereof to the extent of such payment. No such
assignment and/or pledge shall release the assigning and/or pledging Lender from
its obligations hereunder.
10.24    Maximum Interest. No agreements, conditions, provisions or stipulations
contained in this Agreement or in any of the other Financing Agreements, or any
Default or Matured Default, or any exercise by the Agent of the right to
accelerate the payment of the maturity of principal and interest, or to exercise
any option whatsoever, contained in this Agreement or any of the other Financing
Agreements, or the arising of any contingency whatsoever, shall entitle the



-63-

--------------------------------------------------------------------------------




Agent to collect, in any event, interest exceeding the maximum authorized by
law, and in no event shall Borrower be obligated to pay interest exceeding such
rate, and all agreements, conditions or stipulations, if any, which may in any
event or contingency whatsoever operate to bind, obligate or compel Borrower to
pay a rate of interest exceeding the maximum allowed by law, shall be without
binding force or effect, at law or in equity, to the extent only of the excess
of interest over such maximum interest allowed by law. In the event any interest
is charged in excess of the maximum allowed by law (“Excess”), Borrower
acknowledges and stipulates that any such charge shall be the result of an
accidental and bona fide error, and such Excess shall be, first, if a Matured
Default has occurred and is continuing, applied to reduce the principal of any
Liabilities due, and, second, returned to Borrower, it being the intention of
the parties not to enter at any time into a usurious or otherwise illegal
relationship. Borrower and the Agent both recognize that, with fluctuations of
index rates and applicable margins, such an unintentional result could
inadvertently occur. By the execution of this Agreement, Borrower covenants
that: (a) the credit or return of any Excess shall constitute the acceptance by
Borrower of such Excess; and (b) Borrower shall not seek or pursue any other
remedy, legal or equitable, against the Agent based, in whole or in part, upon
the charging or receiving of any interest in excess of the maximum authorized by
law. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Agent, all interest at any time
contracted for, charged or received by the Agent in connection with the
Liabilities shall be amortized, prorated, allocated and spread in equal parts
during the entire term of this Agreement. Notwithstanding the foregoing, if for
any period of time interest on any of Borrower’s obligations is calculated at
the Highest Lawful Rate rather than the rate otherwise applicable under this
Agreement, and thereafter such applicable rate becomes less than the Highest
Lawful Rate, the rate of interest payable on the Borrower’s obligations shall
remain at the Highest Lawful Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s obligations had the rate of interest not been limited to the Highest
Lawful Rate during such period.
10.25    Additional Advances. All fees, charges, expenses, costs, expenditures,
obligations, liabilities, losses, penalties and damages incurred or suffered by
the Agent and for which Borrower is bound to indemnify or reimburse the Agent
under this Agreement (other than those which may be paid without demand
therefor, by the Agent initiated Advances pursuant to Section 2.1 or by a debit
to a deposit account at U.S. Bank initiated by the Agent per any
preauthorization provided by Borrower to the Agent) may, at the option of the
Agent or any Lender, be paid by Agent-initiated Advances pursuant to Section 2.1
or by a debit to a deposit account at U.S. Bank initiated by the Agent per any
preauthorization provided by Borrower to the Agent if such amounts remain unpaid
for a period of ten (10) days after the Agent has made demand therefor.
10.26    Loan Agreement Controls. If there are any conflicts or inconsistencies
among this Agreement and any of the other Financing Agreements, the provisions
of this Agreement shall prevail and control.
10.27    Obligations Several. The obligations of each Lender under each
Financing Agreement to which it is a party are several, and no Lender shall be
responsible for any obligation or Commitment of any other Lender under any
Financing Agreement to which it is a party. Nothing contained in any Financing
Agreement to which it is a party, and no action taken by any Lender



-64-

--------------------------------------------------------------------------------




pursuant thereto, shall be deemed to constitute the Lenders to be a partnership,
an association, a joint venture, or any other kind of entity.
10.28    Pro Rata Treatment. All Loans under, and all payments and other amounts
received in connection with, this Agreement (including, without limitation,
amounts received as a result of the exercise by any Lender of any right of
set-off), shall be effectively shared by the Lenders ratably in accordance with
the respective Pro Rata Percentages of the Lenders. If any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the principal of, or interest on, or
fees in respect of, any amount due to such Lender under this Agreement (other
than pursuant to Section 2.3(b), 2.5(a), 10.20, 10.21 or 10.22, the normal and
customary processing fees charged by an Issuer in connection with the Issuance
of or drawings under a Letter, or with respect to Bank Products Obligations as
provided by Section 10.14) in excess of its Pro Rata Percentage of payments on
account of similar amounts due to all the Lenders, such Lender shall purchase
from the other Lenders such participation in such amounts due to them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (a) the
amount of such Lender’s required repayment to (b) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.
Disproportionate payments of interest shall be shared by the purchase of
separate participation in unpaid interest obligations, disproportionate payments
of fees shall be shared by the purchase of separate participation in unpaid fee
obligations, and disproportionate payments of principal shall be shared by the
purchase of separate participation in unpaid principal obligations. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 10.28 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. Notwithstanding the foregoing, a
Lender may receive and retain an amount in excess of its Pro Rata Percentage to
the extent, but only to the extent, that such excess results from such Lender’s
Highest Lawful Rate exceeding another Lender’s Highest Lawful Rate.
10.29    Confidentiality. Each of the Agent and the Lenders agrees that it will
use its best efforts to keep confidential, in accordance with its customary
procedures for handling confidential information and in accordance with safe and
sound banking practices any proprietary information of Borrower, designated in
writing by Borrower, as being proprietary and confidential; provided that the
Agent or any Lender may disclose any such information (a) to enable it to comply
with any Governmental Requirement applicable to it or with respect to insurance
and reinsurance and to the extent required by any regulatory authority
purporting to have jurisdiction over any Lender or its affiliates (including any
self-regulatory authority), (b) in connection with the defense of any litigation
or other proceeding brought against it arising out of the transactions
contemplated by this Agreement and the other Financing Agreements, (c) in
connection with the supervision and enforcement of the rights and remedies of
the Agent and Lenders under any Financing Agreement and (d) as set forth in
Section 10.23.



-65-

--------------------------------------------------------------------------------




10.30    Independence of Covenants. All covenants under this Agreement and the
other Financing Agreements shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
a Matured Default if such action is taken or condition exists.
10.31    Amendments and Waivers.
(a)    Except as provided in the following Subsections 10.31(b), (c) and (d),
any term, covenant, agreement or condition of this Agreement or the other
Financing Agreements may be amended only by a written amendment executed by
Borrower, the Required Lenders and, if the rights or duties of the Agent or
Issuer are affected thereby, the Agent and such Issuer, respectively, or
compliance therewith only may be waived (either generally or in a particular
instance and either retroactively or prospectively), if Borrower shall have
obtained the consent in writing of the Required Lenders and, if the rights or
duties of the Agent are affected thereby, the Agent, provided however, (i) no
such amendment or waiver shall, without the consent of each Lender directly
affected thereby, (A) extend the final maturity of any Loan, or extend the
expiry date of any Letter, to a date after the Maturity Date, or change the
amount or postpone the date of payment of any scheduled payment or required
payment of principal of the Loans or LC Obligations or reduce the rate or extend
the time of payment of interest on the Loans, or reduce the amount of principal
thereof, or modify any of the provisions with respect to the payment or
prepayment thereof, (B) give to any Loan any preference over any other Loans, or
(C) reduce, or extend the payment due date of, the fees required under
Section 2.5, (ii) that without the consent in writing of all Lenders, no such
amendment or waiver shall (A) amend the definition of Required Lenders,
(B) alter, modify or amend the provisions of this Subsection 10.31(a), of
Subsections 10.31(c) and (d) or of Section 10.28; provided, that the foregoing
limitation in respect of Section 10.28 shall not prohibit each Lender directly
affected thereby from consenting to the extension of the final maturity date of
its Loans or its Line of Credit Loan Commitment or expiry date of its Letters
beyond the Maturity Date as contemplated by clause (i)(A) above, (C) alter,
modify or amend the provisions of Sections 9.1 or 9.2 of this Agreement,
(D) alter, modify or amend any Lender’s right hereunder to consent to any
action, make any request or give any notice, or (E) release all or substantially
all of the Guarantors of any of the Liabilities, and (iii) the definition of
Excluded Consolidated Subsidiaries (including the amendment of Exhibit 1A) may
be amended solely with the prior written consent of the Borrower and the Agent,
with the understanding that (A) a Guarantor may become an Excluded Consolidated
Subsidiary (including the addition of a Guarantor to Exhibit 1A) only with the
written consent of the Borrower and the Required Lenders, and (B) if, after
giving effect to the proposed addition of a Person to be included in the
definition of Excluded Consolidated Subsidiary (including the addition of such
Person to Exhibit 1A), the aggregate book value of the assets of the Persons
included within such definition, exceeds twenty percent (20%) of the book value
of the consolidated assets of the Borrower and its consolidated subsidiaries,
then the addition of such Person to said definition may be made only with the
written approval of the Borrower and the Required Lenders.
(b)    Prior to the Maturity Date and provided that a Default or a Matured
Default has not occurred and is continuing, this Agreement may be amended from
time to time to increase the total amount of the Line of Credit Loan
Commitments, or may enter into one or more tranches of term



-66-

--------------------------------------------------------------------------------




loans that are pari passu with the Loans hereunder by an amount not exceeding
Three Hundred Fifty Million Dollars ($350,000,000) in the aggregate, by one or
more written amendments executed by Borrower, the Agent and one or more Lenders,
that agree to provide the increase in Commitments or new term loans (together
with new Notes and other Financing Agreements as may be reasonably required by
the Agent). Subject to the following Section 10.31(c), any such increase shall
be allocated to new or existing Lenders at the discretion of the Agent and
Borrower.
(c)    Without the consent in writing of the affected Lender, no amendment or
waiver shall increase the amount of any Commitment of such Lender (but the
amount of any Commitment of such Lender may be decreased without the consent of
such Lender).
(d)    Any amendment or waiver made in accordance with this Section 10.31 shall
apply equally to all Lenders and all the holders of the Notes and/or LC
Obligations and shall be binding upon them, upon each future holder of any Note
or LC Obligation and upon Borrower, whether or not such Note or Letter shall
have been marked to indicate such amendment or waiver. No such amendment or
waiver shall extend to or affect any obligation not expressly amended or waived.
10.32    Replacement of a Lender. If a Lender (other than the Agent as a Lender)
becomes a Replacement Candidate (as defined below), Borrower shall have the
right to require such Lender to assign to another lender or other institution
selected by Borrower and reasonably satisfactory to the Agent (which may be one
or more of the Lenders) the Commitments and the Notes held by such Lender
pursuant to the terms of an appropriately completed Assignment and Acceptance in
accordance with Section 10.23; provided, that neither the Agent nor any Lender
shall have any obligation to Borrower to find any such lender or other
institution and in order for Borrower to replace a Lender, Borrower must require
such replacement within three (3) months of the date the Lender became a
Replacement Candidate. Each Lender (other than the Agent as a Lender) agrees to
its replacement at the option of Borrower pursuant to this Section 10.32;
provided, that the assignee selected by Borrower shall purchase such Lender’s
interest in the Loans owed to such Lender for cash in an aggregate amount equal
to the aggregate unpaid principal thereof, all unpaid interest accrued thereon,
all unpaid fees accrued for the account of such Lender and all other amounts
then owing to such Lender hereunder or under any other Financing Agreement. A
Lender will become a “Replacement Candidate” if (i) it has made a demand under
Sections 10.20, 10.21 or 10.22, (ii) it declines to approve an amendment or
waiver that is approved by the Required Lenders, or (iii) is a Defaulting
Lender. The rights of Borrower, the Agent and the other Lenders under this
Section 10.32 shall be in addition to any other rights or remedies Borrower, the
Agent and the other Lenders may have under this Agreement, at law or in equity
(including but not limited to the right of setoff with respect to the
Liabilities owed to a Defaulting Lender).
10.33    Representations by the Lenders. Each Lender represents that it is the
present intention of such Lender, as of the date of its acquisition of the
Notes, to acquire the Notes for its account or for the account of its
affiliates, and not with a view to the distribution or sale thereof that would
be in violation of any applicable laws, and, subject to any applicable laws, the
disposition of such Lender’s property shall at all times be within its control.
The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and may not be transferred, sold or otherwise disposed
of except (a) in a registered offering under the Securities Act; (b) pursuant



-67-

--------------------------------------------------------------------------------




to an exemption from the registration provisions of the Securities Act; or
(c) if the Securities Act shall not apply to the Notes or the transactions
contemplated by the Financing Agreements. Nothing in this Section 10.33 shall
affect the characterization of the Loans and the transactions contemplated
hereunder as commercial lending transactions.
10.34    Counterparts and Facsimile Signatures; Electronic Records. This
Agreement, any other Financing Agreement and any subsequent amendment to any of
them may be executed in several counterparts, each of which shall be construed
together as one original. Facsimile signatures on this Agreement, any other
Financing Agreement and any subsequent amendment to any of them shall be
considered as original signatures. The Borrower hereby acknowledges the receipt
of a copy of this Agreement and all other Financing Agreements. The Agent and
each Lender may, on behalf of the Borrower, create a microfilm or optical disk
or other electronic image of this Agreement and any or all of the Financing
Agreements. The Agent and each Lender may store the electronic image of this
Agreement and the Financing Agreements in its electronic form and then destroy
the paper original as part of the Agent’s and each Lender’s normal business
practices, with the electronic image deemed to be an original and of the same
legal effect, validity and enforceability as the paper originals. The Agent and
each Lender are authorized, when appropriate, to convert any note into a
“transferable record” under the Uniform Electronic Transactions Act.
10.35    Set-off. In the event that a Matured Default has occurred and is
continuing, Borrower gives and confirms to each Lender a right of set-off of all
moneys, securities and other property of Borrower (whether special, general or
limited) and the proceeds thereof, at any time delivered to remain with or in
transit in any manner to such Lender, its correspondent or its agents from or
for Borrower, whether for safekeeping, custody, pledge, transmission, collection
or otherwise or coming into possession of such Lender in any way, and also, any
balance of any deposit accounts and credits of Borrower with, and any and all
claims of security for the payment of the Liabilities owed by Borrower to such
Lender, contracted with or acquired by the Lender, whether such liabilities and
obligations be joint, several, absolute, contingent, secured, unsecured, matured
or unmatured, and Borrower authorizes such Lender at any time or times, without
prior notice, to apply such money, securities, other property, proceeds,
balances, credits of claims, or any part of the foregoing, to such liabilities
in such amounts as it may select, whether such Liabilities be contingent,
unmatured or otherwise, and whether any collateral security therefor is deemed
adequate or not. The rights described herein shall be in addition to any
collateral security described in any separate agreement executed by Borrower.
10.36    PATRIOT Act Information. The following notification is provided to
Borrower pursuant to Section 326 of the PATRIOT Act:
Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies Borrower and each Guarantor that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrower and each Guarantor, which information includes the name and
address of Borrower and each Guarantor and other information that will allow
such Lender to identify Borrower and each Guarantor in accordance with the
PATRIOT Act.
10.37    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other



-68-

--------------------------------------------------------------------------------




modification hereof or of any other agreement, document or instrument delivered
in connection herewith), the Borrower acknowledges and agrees that (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other agreements, documents or
instruments delivered in connection herewith; (ii) (A) each of the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other agreements, documents,
or instruments delivered in connection herewith; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and no Lender has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against each of
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
10.38    Binding Effect. This Agreement and all of the other Financing
Agreements set forth the legal, valid and binding obligations of Borrower, the
Agent and the Lenders and are enforceable against Borrower in accordance with
their respective terms. Should more than one Person be a Borrower under this
Agreement or any Note, the obligations of each such Person shall be joint and
several. The Lenders may settle, release, compromise, collect or otherwise
liquidate the obligations of any Borrower, any Guarantor of such obligations,
and any security or collateral for such obligations or for any such guaranty, in
any manner, without affecting or impairing the obligations of any Borrower.
10.39    FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER FINANCING
AGREEMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
10.40    Amendment and Restatement. The parties to this Agreement agree that,
upon (i) the execution and delivery by each of the parties hereto of this
Agreement and (ii) satisfaction of the conditions set forth in Article 4, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement.  This Agreement is not intended to and shall not constitute a
novation.  All Loans made and Liabilities incurred under the Existing Credit
Agreement which are outstanding on the Closing Date shall continue as Loans and
Liabilities under (and, as of the Closing Date, shall be governed by the terms
of) this Agreement and the agreements, documents and instruments delivered
together herewith.  Without limiting the foregoing, upon the effectiveness
hereof:  (a) all references to the “Agent”, the “Agreement” and the agreements,
documents and instruments delivered together



-69-

--------------------------------------------------------------------------------




therewith (each as defined in or contemplated by the Existing Credit Agreement)
shall be deemed to refer to the Agent, this Agreement and the agreements,
documents and instruments delivered together herewith, (b) the Letters which
remain outstanding on the Closing Date shall continue as Letters under (and, as
of the Closing Date, shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Liabilities” with any Lender or any affiliate of any
Lender which are outstanding on the Closing Date shall continue as Liabilities
under this Agreement and the agreements, documents and instruments delivered
together herewith, (d) the “Commitments” (as defined in the Existing Credit
Agreement) shall be allocated between, and redesignated as, Commitments
hereunder, in each case pursuant to the allocations set forth on the Schedule A,
(e) the Agent shall make such other reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit exposure under the Existing
Credit Agreement as are necessary in order that each such Lender’s applicable
Liabilities in respect of Loans and reflect such Lender’s Pro Rata Percentage of
the applicable outstanding aggregate of such Loans and Letters on the Closing
Date, (f) the “Loans” of each Departing Lender under the Existing Credit
Agreement shall be repaid in full (accompanied by any accrued and unpaid
interest and fees thereon), each Departing Lender’s “Commitment” under the
Existing Credit Agreement shall be terminated and each Departing Lender shall
not be a Lender hereunder (except with respect to (i) any indemnification under
the Existing Credit Agreement that is meant to continue to apply to such
Departing Lender by its express terms, including rights to indemnification
pursuant to Section 9.10 of the Existing Credit Agreement, and (ii) those
provisions of the Existing Credit Agreement or of the agreements, documents or
instruments executed in connection therewith which by their express terms
survive the payment of the “Liabilities” and termination of the “Commitments”,
including the ability of Lenders to submit any costs payable under
Section 2.3(b) of the Existing Credit Agreement) and (g) each Borrower hereby
agrees to compensate each Lender (including each Departing Lender) for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of any LIBOR Rate Loans (including the “LIBOR Rate Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in this Agreement.
10.41    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a



-70-

--------------------------------------------------------------------------------




bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Financing Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages Follow]







-71-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
THE ANDERSONS, INC.


By /s/ John Granato    
Name John Granato    
Title     Chief Financial Officer    





Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION


By /s/ James D. Pegues    
Name James D. Pegues    
Title     Senior Vice President    




Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






FIFTH THIRD BANK


By /s/ Brian J. Moeller    
Name Brian J. Moeller    
Title Managing Director    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






FARM CREDIT BANK OF TEXAS


By /s/ Luis M. H. Requejo    
Name Luis M. H. Requejo    
Title Director Capital Markets    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






BANK OF THE WEST


By /s/ Charles Greenway    
Name Charles Greenway    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY


By /s/ Shane Koonce    
Name Shane Koonce    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH


By /s/ Robert Graff    
Name Robert Graff    
Title Managing Director    

By /s/ Peter Glawe    
Name Peter Glawe    
Title Executive Director    





Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION


By /s/ Joshua A. Droppers    
Name Joshua A. Droppers    
Title Assistant Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.


By /s/ John L. Kolleng Jr.    
Name John L. Kolleng Jr.    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






AGFIRST FARM CREDIT BANK


By /s/ Neda K. Beal    
Name Neda K. Beal    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






COBANK, ACB


By /s/ Patrick Keleher    
Name Patrick Keleher    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






GREENSTONE FARM CREDIT SERVICES, ACA


By /s/ Curtis Flammini    
Name Curtis Flammini    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






FARM CREDIT SERVICES OF AMERICA, PCA


By /s/ Mary Anne Mullen    
Name Mary Anne Mullen    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA


By /s/ Sangeeta Shah    
Name Sangeeta Shah    
Title Director    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.


By /s/ Joe P. Garrot    
Name Joe P. Garrot    
Title Authorized Signer    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






1ST FARM CREDIT SERVICES, PCA


By /s/ Corey J. Waldinger    
Name Corey J. Waldinger    
Title Vice President, Capital Markets Group    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






AGSTAR FINANCIAL SERVICES, PCA


By /s/ Troy Mostaert    
Name Troy Mostaert    
Title VP Capital Markets    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






FARM CREDIT MID-AMERICA, PCA


By /s/ Daniel Jordan    
Name Daniel Jordan    
Title Credit Officer Capital Markets    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






BADGERLAND FINANCIAL, FLCA


By /s/ Kenneth H. Rue    
Name Kenneth H. Rue    
Title VP Capital Markets    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






AGCOUNTRY FARM CREDIT SERVICES, PCA


By /s/ James F. Baltezore    
Name James F. Baltezore    
Title VP Agribusiness and Capital Markets    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






BMO HARRIS BANK N.A.


By /s/ Andrew Gagle    
Name Andrew Gagle    
Title Director    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






BOKF, N.A., D/B/A BANK OF OKLAHOMA


By /s/ J. Anderson    
Name J. Anderson    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






NORTHWEST FARM CREDIT SERVICES, PCA


By /s/ Jeremy VanderVegt    
Name Jeremy VanderVegt    
Title Vice President    



Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






AGCHOICE FARM CREDIT, ACA


By /s/ William Frailey        
Name William Frailey        
Title Assistant Vice President        





Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Departing Lender


By  /s/ Michel Kermarrec
     Name: Michel Kermarrec
     Title: Director







Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Departing Lender


By  /s/ Jerry C.S. Liu
     Name: Jerry C.S. Liu
     Title: AVP & AGM







Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


CITIZENS BANK, N.A., as a Departing Lender


By  /s/ Megan Livingston
     Name: Megan Livingston
     Title: Senior Vice President







Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


COMERICA BANK, as a Departing Lender


By  /s/ Robert Wilson
     Name: Robert Wilson
     Title: Vice President







Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


FIRST MIDWEST BANK, as a Departing Lender


By  /s/ Andrea Sanger
     Name: Andrea Sanger
     Title: Senior Vice President







Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


THE HUNTINGTON NATIONAL BANK, as a Departing Lender


By  /s/ Dan Swanson
     Name: Dan Swanson
     Title: Assistant Vice President





Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


SUMITOMO MITSUI BANKING CORPORATION, as a Departing Lender


By  /s/ James D. Weinstein
     Name: James D. Weinstein
     Title: Managing Director







Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------








The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the agreements, documents or instruments executed in connection
therewith and will not be a party to this Agreement.


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Departing Lender


By  /s/ Edward L. Cooper, III
     Name: Edward L. Cooper, III
     Title: Senior Vice President











Signature Page to
The Andersons Credit Agreement

--------------------------------------------------------------------------------






Schedule A to Sixth Amended and Restated Loan Agreement
Lenders’ Commitments
Line of Credit Loan Commitments


NAME OF LENDER
PRO RATA PERCENTAGE
MAXIMUM $ AMOUNT
U.S. Bank National Association
14.6250%
$117,000,000
Fifth Third Bank
10.6250%
$85,000,000
Farm Credit Bank of Texas
10.6250%
$85,000,000
Bank of the West
6.2500%
$50,000,000
Branch Banking and Trust Company
6.2500%
$50,000,000
Coöperatieve Rabobank U.A., New York Branch
6.2500%
$50,000,000
PNC Bank, National Association
4.3750%
$35,000,000
Bank of America, N.A.
3.7500%
$30,000,000
AgFirst Farm Credit Bank
3.6250%
$29,000,000
CoBank, ACB
3.3750%
$27,000,000
Greenstone Farm Credit Services, ACA
3.3750%
$27,000,000
Farm Credit Services of America, PCA
2.8125%
$22,500,000
The Bank of Nova Scotia
2.5000%
$20,000,000
JPMorgan Chase Bank, N.A.
2.5000%
$20,000,000
1st Farm Credit Services, PCA
2.5000%
$20,000,000
AgStar Financial Services, PCA
2.5000%
$20,000,000
Farm Credit Mid-America, PCA
2.5000%
$20,000,000
Badgerland Financial, FLCA
2.5000%
$20,000,000
AgCountry Farm Credit Services, PCA
2.5000%
$20,000,000
BMO Harris Bank N.A.
1.8750%
$15,000,000
BOKF, N.A., d/b/a Bank of Oklahoma
1.8750%
$15,000,000
Northwest Farm Credit Services, PCA
1.5625%
$12,500,000
AgChoice Farm Credit, ACA
1.2500%
$10,000,000



Schedule A
Page 1

--------------------------------------------------------------------------------





 
 
 
TOTAL:
100.0000%
$800,000,000







2

--------------------------------------------------------------------------------






Schedule B to
Sixth Amended and Restated Loan Agreement
Form of Assignment and Acceptance
Dated: [Insert Date]


Reference is made to that certain Sixth Amended and Restated Loan Agreement
dated as of April 13, 2017 (as modified, amended, extended or renewed from time
to time, the "Loan Agreement") by and among THE ANDERSONS, INC., an Ohio
corporation (the "Borrower"), the Lenders (as defined in the Loan Agreement) and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as agent for the
Lenders (the "Agent"). Terms defined in the Loan Agreement and not defined
herein are used herein with the same meaning.


NOW, THEREFORE, [Insert Name of Lender Making Assignment] (the "Assignor") and
[Insert Name of Lender Receiving Assignment] (the "Assignee") agree as follows:


1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor [Insert % Amount]% of the Line of
Credit Loan Commitments (out of the [Insert % Amount]% which Assignor holds)
together with all of the Assignor's related rights and obligations under the
Loan Agreement as of the Effective Date (as defined below).


2.    The Assignor: (a) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Financing
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Financing Agreement or any other instrument or
document furnished pursuant thereto; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Financing Agreement or any other instrument or document
furnished pursuant thereto[; and (d) attaches the Line of Credit Note payable to
the Assignor and requests that the Agent exchange such Line of Credit Note for
new Line of Credit Notes as follows: a Line of Credit Note dated [Insert Date]
in the principal amount of $[Insert $ Amount], payable to the order of the
Assignee and a Line of Credit Note dated [Insert Date] in the principal amount
of $[Insert $ Amount], payable to the order of the Assignor.] [and (d) has
delivered and endorsed the Notes held by the Assignor to the Assignee, payable
to the order of the Assignee].


3.    The Assignee: (a) confirms that it has received copies of the Financing
Agreements, together with copies of the most recent financial statements
referred to in Section 7.1 of the Loan Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (b) agrees that it will,


Schedule B
Page 1

--------------------------------------------------------------------------------





independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Agreement; (c) appoints and authorizes the Agent to take
such action on the Assignee’s behalf and to exercise such powers under the
Financing Agreements as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (d) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Agreement and the other Financing Agreements are required
to be performed by the Assignee as a Lender; (e) (if such Assignee is a bank or
financial institution organized outside the United States) agrees that it will
deliver to the Agent and the Borrower the forms prescribed by the Internal
Revenue Service of the United States (including without limitation, Form W-8BEN,
Form W-8BEN-E, Form W-8ECI, or Form W-8IMY) certifying such Assignee's exemption
from United States withholding taxes with respect to all payments to be made to
such Assignee under its Notes and under any other Financing Agreement; and (f)
specifies as its address for notices the office set forth beneath its name on
the signature pages hereof.


4.    The effective date for this Assignment and Acceptance shall be [Agent
inserts date of its acceptance] (the "Effective Date"). Following the execution
of this Assignment and Acceptance, it will be delivered to the Agent for
acceptance and recording by the Agent.


5.    Upon such acceptance and recording, as of the Effective Date: (a) the
Assignee shall be a party to the Loan Agreement and, to the extent provided in
this Assignment and Acceptance, shall have the rights and obligations of a
Lender thereunder and under the other Financing Agreements; and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Loan Agreement and the
other Financing Agreements and in the event that the Assignor has assigned to
the Assignee hereunder all of its rights and obligations under the Loan
Agreement and the other Financing Agreements, the Assignor shall cease to be a
party to the Loan Agreement and such other Financing Agreements.


6.    Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments under the Loan Agreement in respect of the
interest assigned hereby (including without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Loan Agreement for periods prior to the Effective Date directly
between themselves.


7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
















2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Assignment and Acceptance effective as of
the day first written above.


[NAME OF ASSIGNOR]


By: ___________________________
Title: _________________________


[NAME OF ASSIGNEE]


By: ___________________________
Title: __________________________


Address for Notices:


_______________________________
_______________________________


Schedule B
Page 1

--------------------------------------------------------------------------------









Accepted this: [Insert Date].


U.S. BANK NATIONAL ASSOCIATION
950 Seventeenth Street, 7th Floor
Denver, Colorado 80202
Telephone: (303) 585-4906
Facsimile: (303) 585-4732


By: ____________________________
Its:____________________________


Consent of Borrower (If Required):


THE ANDERSONS, INC.




By                     
Its                     




2

--------------------------------------------------------------------------------






Exhibit 1A to
Sixth Amended and Restated Loan Agreement
Excluded Consolidated Subsidiaries


Entity
Rail Group Subsidiary (Y/N)
Lansing Trade Group, LLC
N
The Andersons Denison Ethanol LLC
N
The Andersons Clymers Ethanol LLC
N
The Andersons Marathon Ethanol LLC
N
The Andersons Albion Ethanol LLC
N
Project Navy Limited Partnership
N
0975355 B.C. Unlimited Liability Company
N
0975384 B.C. Unlimited Liability Company
N
Thompsons Limited
N
Lux JV Treasury Holding Company S.a.r.l.
N
Navy Holdings, LLC
N
WGT (US) Ltd.
N
Thompsons USA Limited
N
The Andersons Railcar Company LLC
Y
The Andersons Railcar Leasing Company LLC
Y
The Andersons Railcar Repair Company LLC
Y
The Andersons Rail Management Company LLC
Y
NuRail Canada ULC
Y







Exhibit 1A
Page 1

--------------------------------------------------------------------------------






Exhibit 2A to
Sixth Amended and Restated Loan Agreement
Form Line of Credit Note
LINE OF CREDIT NOTE


[DATE]




FOR VALUE RECEIVED, the undersigned THE ANDERSONS, INC., an Ohio corporation
(hereinafter referred to as "Borrower"), promises to pay to the order of
[Insert] (hereinafter referred to as "Lender"), at such place as U.S. Bank
National Association, as agent for the Lender, may designate, in lawful money of
the United States of America and in immediately available funds, the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to the Loan Agreement (as hereinafter defined), together with interest on any
and all principal amounts outstanding calculated in accordance with the
provisions set forth below. This Note is issued under that certain Sixth Amended
and Restated Loan Agreement, dated as of April 13, 2017 (as the same may be
amended, replaced, restated and/or supplemented from time to time, the "Loan
Agreement") between Borrower, U.S. Bank National Association, a national banking
association, as agent (the "Agent"), Lender and the other lenders identified
therein.


Capitalized terms used and not defined herein shall have the meanings given to
such terms in the Loan Agreement.


The outstanding Loans shall be maintained as Base Rate Loans, LIBOR Rate Loans
or a combination thereof, as more fully provided in the Loan Agreement. The
Borrower shall have the right to make prepayments of principal only in
accordance with the Loan Agreement.


The Borrower shall pay interest on the unpaid principal amount of each Loan made
by the Lender from the date of such Loan until such principal amount shall be
paid in full, at the times and at the rates per annum set forth in the Loan
Agreement.


The unpaid balance of this obligation at any time shall be the total amounts
advanced hereunder by the Lender, together with accrued and unpaid interest,
less the amount of payments made hereon by or for the Borrower, which balance
may be endorsed hereon from time to time by the Lender.


In addition to the repayment requirements imposed upon the Borrower under the
Loan Agreement, together with the agreements referred to therein, the principal
and interest owing under this Note shall be due and payable in full on the
Maturity Date, without presentment, demand, protest or further notice (including
without limitation, notice of intent to accelerate and notice of


Exhibit 2A

--------------------------------------------------------------------------------





acceleration) of any kind, all of which are expressly waived by the Borrower.
Time is of the essence hereof.


Interim payments made by the Borrower pursuant to and in accordance with the
Loan Agreement shall be applied as provided therein.


Should any Matured Default occur, then all sums of principal and interest
outstanding hereunder may be declared immediately due and payable in accordance
with the Loan Agreement, without presentment, demand or notice of dishonor, all
of which are expressly waived, and the Lender shall have no obligation to make
any further Loans pursuant to the Loan Agreement.


This Note shall be construed in accordance with the laws of the State of New
York.


THE ANDERSONS, INC.




By                     
Name:                 
Title:                      










2

--------------------------------------------------------------------------------






Exhibit 4A to
Sixth Amended and Restated Loan Agreement
List of Closing Documents
1.
This Sixth Amended and Restated Loan Agreement

2.
Guaranty

3.
Notes

4.
Secretary’s Certificate as to Directors’ Resolutions for the Borrower and the
Guarantor

5.
Certificate of Good Standing, Articles of Incorporation, and Code of Regulations
for the Borrower and Certificate of Good Standing, Articles of Organization and
Operating Agreement for the Guarantor

6.
Opinion of Legal Counsel

7.
No Default or Matured Default/Representations and Warranties True and Correct
Certificate







Exhibit 4A
Page 1

--------------------------------------------------------------------------------






Exhibit 5A to
Sixth Amended and Restated Loan Agreement
Form of Guaranty
Attached






Exhibit 5A
Page 1

--------------------------------------------------------------------------------






Exhibit 5B to
Sixth Amended and Restated Loan Agreement
Guarantors
The Andersons Executive Services LLC


Exhibit 5B
Page 1

--------------------------------------------------------------------------------






Exhibit 6A to
Sixth Amended and Restated Loan Agreement
Disclosure Schedule
Part 1:        Judgments, Litigation, Claims and Proceedings
None.


Part 2:        Defaults and Disputes
None.


Part 3:        Closing Date Limited Recourse Debt and Recourse Debt Secured by
Liens
See attached list.


Part 4:        Tax Liability Claims
None.


Part 5:        Other Indebtedness
Included in Part 3.


Part 6:        Affiliates
See attached list.


Part 7:        Environmental Matters
No active matters. We are complying with other landowners in a U.S. E.P.A.
investigation regarding the Maumee River.






Exhibit 6A
Page 1

--------------------------------------------------------------------------------






Affiliates




The Andersons Albion Ethanol LLC, an Ohio limited liability company.


The Andersons Clymers Ethanol LLC, an Ohio limited liability company.


The Andersons Marathon Ethanol LLC, a Delaware limited liability company.


The Andersons Denison Ethanol LLC, a Delaware limited liability company.


Lansing Trade Group, LLC, a Delaware limited liability company.


Thompsons Limited, an Ontario corporation, formed by a second post-acquisition
amalgamation.


Thompsons USA Limited, a Delaware corporation.


Project Navy Limited Partnership, an Ontario, Canada limited partnership.


0975355 B.C. Unlimited Liability Company, a British Columbia, Canada unlimited
liability company.


0975384 B.C. Unlimited Liability Company, a British Columbia, Canada unlimited
liability company.


Navy Holdings, LLC, a Delaware limited liability company.


Lux JV Treasury Holding Company SARL, a Luxembourg private limited liability
company.


The Andersons Melfort Terminal Ltd., a Saskatchewan limited corporation.


eWeather Risk, Inc., a Delaware corporation










Exhibit 6A
Page 2

--------------------------------------------------------------------------------






Closing Date Limited Recourse Debt and Recourse Debt Secured by Liens


See attached











--------------------------------------------------------------------------------






Exhibit 7A-2 to
Sixth Amended and Restated Loan Agreement
Compliance Certificate
Pursuant to Section 7.1 of the Sixth Amended and Restated Loan Agreement, dated
as of April 13, 2017 (as amended, replaced, restated or supplemented from time
to time, the “Loan Agreement”) by and between The Andersons, Inc., an Ohio
corporation ("Borrower"), the financial institutions party to the Loan Agreement
(collectively the "Lenders") and U.S. Bank National Association in its capacity
as the Agent (the "Agent"), the undersigned certifies to the Agent and the
Lenders as follows:


1.
The financial statements of Borrower, attached hereto, for the period ending
________________________________ (the “Financial Statements”), have been
prepared in accordance with the requirements of Section 7.1 of the Loan
Agreement and have been delivered on or before the date they are due.



2.
The representations and warranties contained in Section 6 of the Loan Agreement
are true and correct as of the date hereof as though made on this date.



3.
Borrower is in compliance with all of the affirmative and negative covenants set
forth in Section 7 and 8 of the Loan Agreement as of the date hereof.



4.
Specifically, as of the date of the Financial Statements:



a.
Borrower's “Working Capital” (as described in the Loan Agreement) is required to
be equal to or greater than $150,000,000; Borrower's actual Working Capital as
so described is $_______________.



In Compliance:    Yes         No     


b.
Borrower's “Recourse Long Term Debt to Capitalization Ratio” (as described in
the Loan Agreement) is required to be less than or equal to 0.70 to 1.00.
Borrower's actual Recourse Long Term Debt to Capitalization Ratio as so
described is ____________.



In Compliance:    Yes         No     


c.
The rate at which interest and fees accrue under the Loan Agreement is
determined in accordance with a Financial Performance Level, as defined therein,
which, in turn, is determined by the Borrower’s Recourse Long Term Debt to
Capitalization Ratio. As of _______________ (the most recent fiscal quarter
end), Borrower’s Recourse



Exhibit 7A-2
Page 1

--------------------------------------------------------------------------------





Long Term Debt to Capitalization Ratio was ______ and the Financial Performance
Level was ______.


5.
Loan and Letter proceeds at any time outstanding equal to a maximum of
$[_________] have been used to consummate Permitted Acquisitions, capital
expenditures and purchases of fixed assets; provided, that no Acquisition of
Accounts, Inventory or other current assets shall be subject to this
$400,000,000 limitation, other than the following Acquisitions: [Borrower to
insert list if applicable].



6.
All adjustments and calculations related to the amounts set forth above are
attached hereto.





Dated: _____________________, 20___        


THE ANDERSONS, INC.


                    
By                     
Its                     






1


 Such amount may not exceed $400,000,000 at any time.